EXHIBIT 10.3







LEASE AGREEMENT
By and Between
SOUTHLAKE TEXAS MEDICAL DEVELOPMENT, L.P.
a Texas limited partnership


(As Landlord)


AND
FOREST PARK MEDICAL CENTER AT SOUTHLAKE, LLC
a Texas limited liability company


(As Tenant)


January 13, 2012







--------------------------------------------------------------------------------



LEASE AGREEMENT


THIS LEASE AGREEMENT (this “Lease”) made as of the 13th day of January, 2012
(the “Effective Date”), by and between SOUTHLAKE TEXAS MEDICAL DEVELOPMENT,
L.P., a Texas limited partnership, having an office at 5400 Dallas Parkway,
Frisco, Texas 75034, (“Landlord”), and FOREST PARK MEDICAL CENTER AT SOUTHLAKE,
LLC, a Texas limited liability company, having its principal office at 12222
North Central Expressway, Suite 440, Dallas, Texas 75243 (“Tenant”).
Various terms and expressions in this Lease with their initial letters
capitalized are specifically defined in various places in this Lease and shall
have the specific defined meanings throughout this Lease.
In consideration of the rents and provisions herein stipulated to be paid and
performed, Landlord and Tenant, intending to be legally bound, hereby covenant
and agree as follows:
1.    Demise of Premises. Landlord hereby demises and leases to Tenant and
Tenant hereby takes and leases from Landlord for the term and upon the
provisions hereinafter specified the following described property (collectively,
the “Leased Premises”): (i) that portion of the lot or parcel of land described
on Exhibit A attached hereto (and depicted on the Preliminary Site Plan attached
hereto as Exhibit A-1) that is contained within the building footprint of the
Hospital and the Parking Structure, together with the easements, rights, and
appurtenances thereunto belonging or appertaining (“Land”), (ii) the Building,
structures, and other improvements now located or hereafter constructed on the
Land (collectively, the “Improvements”); and (iii) the machinery and equipment
which is attached to the Improvements in such a manner as to become fixtures
under applicable Law, together with all additions and accessions thereto,
substitutions therefor and replacements thereof permitted by this Lease
(collectively, the “Equipment”), excepting therefrom the Trade Fixtures. The
Land is located on a larger tract of land (the “Master Tract”), consisting of
approximately thirty (30) acres as depicted on Exhibit A-1. The Master Tract has
been or will be subjected to a Reciprocal Easement Agreement for Forest Park
Medical Center at Southlake. Such Reciprocal Easement Agreement (as the same may
be amended from time to time) together with any other agreement or document of
record creating easements and other rights in favor of the owners of the Master
Tract and others now or in the future affecting the Leased Premises (provided
such future agreements are consented to in writing by Tenant) are herein
referred to collectively as the “REA”. So long as Tenant is entitled to
possession of the Leased Premises, but subject to the provisions of this Lease
and the REA, Tenant shall be entitled to the following as appurtenances to the
Leased Premises: the right to use in common with Landlord and other tenants or
occupants of other buildings located on the Master Tract, their invitees and
guests, and others as designated by Landlord from time to time (i) the surface
parking lots (other than the Parking Structure) constructed on the Master Tract
and (ii) all lobbies, driveways, sidewalks and other areas and facilities on the
Land, in the Building and other portions of the Master Tract from time to time
intended for the common use of Tenant and other tenants or occupants of other
buildings located on the Master Tract as determined by Landlord and the owners
of such buildings.

1
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



2.    Certain Definitions.
“Additional Rent” shall mean all amounts, costs, expenses, liabilities and
obligations which Tenant is required to pay pursuant to the terms of this Lease
other than Basic Rent.
“Additional Rent Adjustment” shall mean Additional Rent Adjustment as defined in
Paragraph 7(b).
“Additional Rent Statement” shall mean Additional Rent Statement as defined in
Paragraph 7(b).
“Adjoining Property” shall mean all land, sidewalks, curbs, gores, and vault
spaces adjoining the Leased Premises.
“Adjustment Amount” shall mean Adjustment Amount as defined in Exhibit B.
“Adjustment Amount Notice” shall mean Adjustment Amount Notice as defined in
Exhibit B.
“Adjustment Date” shall mean Adjustment Date as defined in Exhibit B.
“Adjustment Increase Request” shall mean Adjustment Increase Request as defined
in Exhibit B.
“Alteration” or “Alterations” shall mean any or all changes, additions (whether
or not adjacent to or abutting any than existing buildings), expansions (whether
or not adjacent to or abutting any than existing buildings), improvements,
reconstructions, removals, or replacements of any of the Improvements or
Equipment, both interior or exterior, and ordinary and extraordinary.
“Average CPI” shall mean the Average CPI as defined in Exhibit B. “Basic Rent”
shall mean Basic Rent as defined in Paragraph 7(a).
“Basic Rent Payment Dates” shall mean the Basic Rent Payment Dates as defined in
Paragraph 7(a).
“Beginning CPI” shall mean the Beginning CPI as defined in Exhibit B.
“Building” shall mean that certain hospital building (the “Hospital”) and
adjacent parking structure (the “Parking Structure”) to be constructed on the
Land. The term “Building” shall include all fixtures and appurtenances in and to
said structures, including specifically, but without limitation, all above grade
walkways and all electrical, mechanical, plumbing, security, elevator, boiler,
HVAC, telephone, water, gas, storm sewer, sanitary sewer, and all other utility
systems and connections, central utility plant, all life support systems,
sprinklers, smoke detection and other fire protection systems, and all equipment
machinery, shafts, flues, piping, wiring, ducts, ductwork, panels, and
instrumentation relating thereto. The

2
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



Building area (exclusive of the Parking Structure) shall be approximately
142,400 gross square feet of rentable area.
“Business Income Insurance” shall mean Business Income Insurance as defined in
Paragraph 15(b)(iii).
“Closing” shall mean the Closing as defined in Paragraph 6(a).
“Commencement Date” shall mean the Commencement Date as defined in Paragraph
6(a).
“Condemnation” shall mean a Taking and/or a Temporary Taking.
“Construction Contract” shall mean the Construction Contract as defined in
Paragraph  4(a).
“Construction Contractor” shall mean Adolfson and Peterson.
“Construction Loan” shall mean the Construction Loan as defined in Paragraph 36.
“Cost Overrun” shall mean Cost Overrun as defined in Paragraph 4(c).
“CPI” shall mean the CPI as defined in Exhibit B.
“Default Rate” shall mean the Default Rate as defined in Paragraph 20(b)(iv).
“Demanding Party” shall mean the Demanding Party as defined in Paragraph 21(e).
“Easements” shall mean the Easements as defined in Paragraph 3(b).
“Environmental Laws” shall mean any present or future federal, state or local
Laws, ordinances, rules or regulations pertaining to Hazardous Substances,
industrial hygiene or environmental conditions, including without limitation the
following statutes and regulations, as amended from time to time: (i) the
Federal Clean Air Act, 42 U.S.C. Section 7401 et seq.; (ii) the Federal Clean
Water Act, 33 U.S.C. Section 1251 et seq.; (iii) the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901 e seq. (“RCRA”); (iv) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C.
Section 9601 et seq. (“CERCLA”) and the Superfund Amendments and Reauthorization
Act of 1986, Pub. L. No. 99-499, 100 Stat. 1613 (“SARA”); (v) the Federal
Hazardous Materials Transportation Law, 49 U.S.C. Section 5101 et m.; (vi) the
National Environment Policy Act, 42 U.S.C. Section 4321 et seq.; (vii) The Toxic
Substance Control Act of 1976, 15 U.S.C. Section 2601 et seq.; (viii) the
regulations of the Environmental Protection Agency, 33 CFR and 40 CFR; (ix)
regulations of the Occupational Safety and Health Administration (“OSHA”)
relating to asbestos; and (x) similar statutes, rules and regulations of any
State.
“Environmental Claims” shall mean, individually and collectively, any claims,
actions, administrative proceedings, judgments, damages, punitive damages,
penalties, fines,

3
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



costs, liabilities, sums paid in settlement, interest, losses or expenses
(including reasonable attorneys' fees and costs, whether incurred in enforcing
this Lease, collecting any sums due hereunder, settlement negotiations, at trial
or on appeal), consultant fees and expert fees, together with all other costs
and expenses of any kind or nature, that arise directly or indirectly from or in
connection with the existence or suspected existence of a Hazardous Condition,
whether occurring or suspected to have occurred before, on or after the date of
this Lease or caused by any person or entity. Without limiting the generality of
the foregoing definition, Environmental Claims specifically will include claims,
whether by related or third parties, for personal injury or real or personal
property damage, and capital, operating and maintenance costs incurred in
connection with any Remedial Action.
“Equipment” shall mean the Equipment as defined in Paragraph 1.
“Event of Default” shall mean an Event of Default as defined in Paragraph 20(a).
“Exercise Notice” shall mean the Exercise Notice as defined in Paragraph 6(a).
“Exercise Notice Deadline” shall mean the Exercise Notice Deadline as defined in
Paragraph 6(a).
“Expiration Date” shall mean the Expiration Date as defined in Paragraph 6(a).
“Fair Market Rental” shall mean “Fair Market Rental” as defined in Exhibit B.
“Final Punchlist” shall mean the Final Punchlist as defined in Paragraph 4(h).
“Force Majeure Delays” means the number of days that Landlord is actually
delayed in completing any portion of the Building due to Force Majeure Events.
Landlord shall provide Tenant written notice of any Force Majeure Delays within
fifteen (15) days after Landlord receives written notice from the Construction
Contractor claiming that Force Majeure Events have occurred.
“Force Majeure Events” shall mean events beyond the Landlord's or Tenant's (as
the case may be) control, which shall include, without limitation, all labor
disputes, Laws, fire or other casualty, inability to obtain any material or
services, acts of God, or any other cause not within the reasonable control of
Landlord or Tenant (as the case may be).
“Hazardous Condition” shall mean the presence, discharge, disposal, storage or
release of any Hazardous Substance on or in the Improvements, air, soil,
groundwater, surface water or soil vapor on or about the Leased Premises, or
that migrates, flows, percolates, diffuses or in any way moves onto or into the
Leased Premises, or from the Leased Premises into adjacent or other property, or
the presence or reasonably suspected presence of mold, mildew, fungus or other
potentially dangerous organisms.
“Hazardous Substances” means any hazardous or toxic substances, materials or
wastes, including without limitation any flammable explosives, radioactive
materials, asbestos in any form, concentration or condition, kepone,
polychlorinated biphenyls (PCB's), electrical transformers, batteries, paints,
solvents, chemicals, petroleum products, or other materials, substances or
wastes exhibiting radioactive, hazardous, ignitable, reactive, carcinogenic or
toxic

4
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



characteristics, or otherwise dangerous to human, plant, or animal health or
well-being, and further including those substances, materials, and wastes listed
in the United States Department of Transportation Table (49 CFR 972.101) or by
the Environmental Protection Agency, as hazardous substances (40 CFR Part 302,
and amendments thereto) or such substances, materials and wastes which are or
become regulated under any Environmental Law, including without limitation any
material, waste or substance which is (i) petroleum, (ii) asbestos, (iii) PCB's,
(iv) designated as a “hazardous substance,” “hazardous waste,” “hazardous
materials,” “toxic substances,” or “contaminants” under any applicable
Environmental Laws, (v) other pollution under any applicable Environmental Laws,
or (vi) Medical Waste.
“Health Regulations” means and includes the requirements of the Texas Department
of State Health Services, the Centers for Medicare and Medicaid Services, and
The Joint Commission in respect of the Improvements as conditions for obtaining
and maintaining all state and federal licenses, certificates and permits.
“HIPPA” shall mean HIPPA as defined in Paragraph 28.
“Hospital” shall mean the Hospital as defined in the definition of Building in
this Paragraph 2.
“Immediate Successor Landlord” shall mean the Immediate Successor Landlord as
defined in Paragraph 6(a).
“Impositions” shall mean the Impositions as defined in Paragraph 9(a).
“Improvements” shall mean the Improvements as defined in Paragraph 1.
“Initial Term” shall mean the Initial Term as defined in Paragraph 6(a).
“Institutional Lender” shall mean an Institutional Lender as defined in
Paragraph 16(b).
“Insurance Requirement” or “Insurance Requirements” shall mean, as the case may
be, any one or more of the terms of each insurance policy required to be carried
by Tenant and its contractors under this Lease and the requirements of the
issuer of such policy.
“Land” shall mean the Land as defined in Paragraph 1.
“Landlord Indemnitees” shall mean the Landlord Indemnitees as defined in
Paragraph 11(a).
“Landlord's Assessment” shall mean “Landlord's Assessment” as defined in
Exhibit B.


“Landlord's Extension Option” shall mean the Landlord's Extension Option as
defined in Paragraph 6(a).
“Late Charge” shall mean Late Charge as defined in Paragraph 7(d).

5
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



“Law” shall mean any federal, state, county, municipal or other governmental
constitution, statute, rule of law, code, ordinance, order, judgment, decree,
injunction, rule, regulation, or requirement.
“Leased Premises” shall mean the Leased Premises as defined in Paragraph 1.
“Leased Premises Structure and Systems” shall mean the roof, walls, footings,
foundations, structural components, equipment machinery, shafts, flues, piping,
wiring, ducts, ductwork, panels, and instrumentation relating thereto and all
plumbing, electrical, mechanical and security systems, elevator, boiler,
landscaping irrigation systems, HVAC, telephone, water, gas, storm sewer,
sanitary sewer, and all other utility systems and connections, central utility
plant, all life support systems, sprinklers, smoke detection and other fire
protection systems of the Leased Premises.
“Legal Requirement” or “Legal Requirements” shall mean, as the case may be, (i)
any one or more of all present and future Laws (including, but not limited to,
environmental Laws and federal and state health care Laws, policies and
procedures), even if unforeseen or extraordinary, of every duly constituted
governmental authority or agency (but excluding only those which by their terms
are not applicable to and do not impose any obligation on Tenant, Landlord, or
the Leased Premises), (ii) all licensure and certification rules, regulations,
requirements and standards (including Health Regulations and credentialing
standards) for Tenant's permitted use of the Leased Premises described in
Paragraph 5, and (iii) all covenants, restrictions and conditions now or
hereafter of record which may be applicable to Tenant, Landlord (with respect to
the Leased Premises) or to all or any part of or interest in the Leased
Premises, or to the use, manner of use, occupancy, possession, operation,
maintenance, alteration, repair or reconstruction of the Leased Premises, even
if compliance with any of the foregoing (i) necessitates structural changes or
improvements (including changes required to comply with the Americans with
Disabilities Act of 1990 and the Texas Elimination of Architectural Barriers
Act) or results in interference with or precludes the use, occupancy or
enjoyment of the Leased Premises or (ii) requires Tenant to carry insurance
other than as required by the provisions of this Lease.
“Lender” shall mean each entity identified as a Lender in writing to Tenant that
makes a Loan to Landlord, secured by a Mortgage and evidenced by a Note or which
is the holder of the Mortgage and Note as a result of an assignment thereof.
“Loan” shall mean a loan made by a Lender to Landlord secured by a Mortgage and
evidenced by a Note.
“Master Tract” shall mean the “Master Tract” as defined in Paragraph 1.
“Medical Waste” shall mean those wastes which are generated in the diagnosis,
treatment or immunization of humans or related research, or in the preparation
and administration of chemotherapy agents, together with all such other wastes
which are defined pursuant to any medical or biological waste regulations which
have been or may hereafter be promulgated by any governmental agency or
authority with jurisdiction over the Leased Premises or Tenant's use thereof or
business conducted therein, and as further set forth in any Laws now or
hereafter applicable to Tenant or the Leased Premises.

6
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



“Mortgage” shall mean a mortgage, deed of trust or similar security instrument
heretofore or hereafter executed conveying a first-lien mortgage interest in the
Leased Premises from Landlord to a Lender.
“Net Condemnation Proceeds” shall mean the entire award payable to Landlord by
reason of a Condemnation, less any reasonable expenses incurred by Landlord in
collecting such award, and any amount of such award payable to Tenant.
“Net Insurance Proceeds” shall mean the Net Insurance Proceeds as defined in
Paragraph 16(b).
“Nonperformance Notice” shall mean Nonperformance Notice as defined in Paragraph
20(a)(iv).
“Note” or “Notes” shall mean a Promissory Note or Notes hereafter executed from
Landlord to Lender, which Note or Notes will be secured by a Mortgage or
Mortgages and an assignment(s) of leases and rents.
“Notice” or “Notices” shall have the mean set forth in Paragraph 22.
“Objection Notice” shall mean “Objection Notice” as defined in Exhibit B.
“Parking Structure” shall mean the Parking Structure as defined in the
definition of Building in this Paragraph 2.
“Partial Taking” shall mean Partial Taking as defined in Paragraph 14(c).
“Permitted Encumbrances” shall mean the REA, the Easements, and those covenants,
restrictions, reservations, liens, conditions, encroachments, easements, and
other matters of title that affect the Leased Premises as of the date of
Landlord's acquisition thereof, excepting, however, any such matters arising
solely from the acts of Landlord (such as liens arising as a result of judgments
against Landlord).
“Permitted Uses” shall mean the “Permitted Uses” as defined in Paragraph 5(a).
“Plans and Specifications” shall mean the plans and specifications for the
Building and other Improvements to be constructed on the Land, which have been
approved by Landlord and Tenant.
“Preliminary Punchlist” shall mean the Preliminary Punchlist as defined in
Paragraph 4(h).
“Prime Rate” shall mean the Prime Rate as defined in Paragraph 20(b)(iv).
“Prior Basic Rent” shall mean Prior Basic Rent as defined in Exhibit B.
“Project Costs Budget” shall mean the budget attached hereto as Exhibit E.
“REA” shall mean any REA as defined in Paragraph 1.

7
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



“Remedial Action” means any investigation or monitoring of site conditions, any
clean-up, containment, remediation, removal or restoration work required or
performed by any federal, state or local governmental agency or political
subdivision or performed by any nongovernmental entity or person, or any fines,
penalties, or cost contributions paid or payable by any nongovernmental entity
or person, due to the existence or suspected existence of a Hazardous Condition.
“Renewal Term” shall mean any Renewal Term as defined in Paragraph 6(b).
“Renewal Term Notice” shall mean any Renewal Term Notice as defined in Paragraph
6(b).
“Replaced Equipment” or “Replacement Equipment” shall mean the Replaced
Equipment and Replacement Equipment, respectively, as defined in Paragraph
12(d).
“Replacement Cost Basis” shall mean Replacement Cost Basis as defined in
Paragraph 15(b)(ii).
“State” shall mean the State of Texas.
“STMD” shall mean Southlake Texas Medical Development, L.P., a Texas limited
partnership.
“Substantial Completion” shall mean Substantial Completion as defined in
Paragraph 4(f).
“Taking” shall mean any taking of the Leased Premises (or a part thereof) in or
by condemnation or other eminent domain proceedings pursuant to any law, general
or special, or by reason of any agreement with any condemner in settlement of or
under threat of any such condemnation or other eminent domain proceedings or by
any other means, or any de facto condemnation.
“Temporary Taking” shall mean any temporary condemnation or confiscation of the
use or occupancy of the Leased Premises (or any part thereof) by any
governmental authority, civil or military, whether pursuant to an agreement with
such governmental authority in settlement of or under threat of any such
requisition or confiscation, or otherwise.
“Tenant's Assessment” shall mean “Tenant's Assessment” as defined in Exhibit B.
“Tenant Delays” shall mean the number of days that Landlord is actually delayed
in completing any portion of the Building as a result of (1) changes requested
to be made by Tenant to any portion of the Building and (2) any other delay
caused by Tenant or Tenant's contractors, subcontractors, agents, architects,
engineers or consultants. Landlord shall provide Tenant written notice of any
Tenant Delays within fifteen (15) days after Landlord receives written notice
from the Construction Contractor that any such delays have occurred.
“Tenant Indemnitees” shall mean the Tenant Indemnitees as defined in Paragraph
11(a).

8
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



“Tenant Insurance Payment” shall mean the Tenant Insurance Payment as defined in
Paragraph 16(b).
“Tenant's Additional Rent Adjustment” shall mean the Tenant's Additional Rent
Adjustment as defined in Paragraph 7(b).
“Tenant's Forecast Additional Rent” shall mean for each calendar year Landlord's
best good faith estimate of Tenant's Additional Rent for the coming calendar
year (or, in the calendar year in which the Commencement Date occurs, for such
calendar year), which estimate may be adjusted by Landlord from time to time
during the calendar year to which such estimate relates.
“Tenant's Loan Covenants” shall mean the Tenant's Loan Covenants as defined in
Paragraph 36.
“Tenant's Representative” shall mean Tenant's Representative as defined in
Paragraph 4(b).
“Term” shall mean the Term as defined in Paragraph 6(a).
“Total Taking” shall mean Total Taking as defined in Paragraph 14(d).
“Trade Fixtures” shall mean all fixtures, equipment and other items of personal
property (including such items as are attached to the Improvements and the
removal of which can be accomplished without material damage to the
Improvements) that are owned by Tenant or leased by Tenant from a third party
and used in the operation of the business conducted on the Leased Premises.
“Warranties” shall mean the Warranties as defined in Paragraph 4(i).
“Work” shall mean Work as defined in Paragraph 15(b)(vi).

9
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



3.    Title, Easements and Condition.
(a)    The Leased Premises are demised and let subject to (i) the Permitted
Encumbrances and such other matters as may be set forth in Schedule B, Part 1 of
the owner's title insurance policy relating to the Leased Premises issued to
Landlord in connection with its acquisition of the Leased Premises, (ii) all
Legal Requirements and Insurance Requirements, including any existing violation
of any thereof, (iii) the condition of the Leased Premises as of the
commencement of the Term, and (iv) any state of facts which an accurate survey
or physical inspection of the Leased Premises might show, all without
representation or warranty, expressed or implied, by Landlord; it being
understood and agreed, however, that the recital of the Permitted Encumbrances
herein shall not be construed as a revival of any thereof which for any reason
may have expired. Tenant has examined the title to the Leased Premises on and as
of the Effective Date and has found the same to be satisfactory for all
purposes.
(b)    Prior to the Commencement Date, Landlord shall prepare and record the
initial Reciprocal Easement Agreement for Forest Park Medical Center described
in Paragraph 1, and the cost thereof as well as the cost of any other REA
benefitting the Leased Premises and entered into by Landlord prior to the
Commencement Date shall be included in the total Project Cost. Subsequent to the
Commencement Date, Landlord agrees to enter into, at Tenant's sole cost and
expense (excluding, however, Landlord's legal fees), such easements, covenants,
waivers, approvals or restrictions for utilities, parking or other matters as
desirable for operation of the Leased Premises or properties adjacent thereto
(collectively, “Easements”) as reasonably requested by Tenant, subject to
Lender's and Landlord's reasonable approval of the form thereof, not to be
unreasonably withheld or delayed; provided, however, that no such Easement shall
result in any material diminution in the value or utility of the Leased Premises
and further provided that no such Easement shall render the use of the Leased
Premises dependent upon any other property or condition the use of the Leased
Premises upon the use of any other property, each of which Tenant shall certify
to Landlord and Lender in writing delivered with Tenant's request with respect
to such Easement.
(c)    Tenant agrees that Tenant is obligated to and shall perform all
obligations of the owner of the Leased Premises and the lot of which it is a
part under and pay all expenses which the owner of the Leased Premises and the
lot of which it is a part may be required to pay in accordance with any REA, and
that Tenant shall comply with all of the terms and conditions of any REA during
the Term of this Lease. Tenant further covenants and agrees to indemnify, defend
(using counsel reasonably satisfactory to Landlord), and hold harmless Landlord
and Lender against any claim, loss, expense (including reasonable attorneys'
fees), liability or damage suffered by Landlord or Lender arising out of or
relating to Tenant's failure to perform any obligations or pay any expenses as
and when required under any REA or comply with the terms and conditions of any
REA as hereinabove provided during the Term of this Lease, excluding claims,
losses, expenses, liabilities, or damages caused by the negligence or willful
misconduct of Landlord.
(d)    Tenant agrees that (i) it shall be solely responsible for compliance with
the terms of any voluntary environmental clean-up program currently affecting
the Land, except to the extent such clean-up program is required as a result of
a Hazardous Condition caused or permitted by Landlord, and (ii) it shall be
solely responsible for compliance with the terms of any voluntary environmental
clean-up program affecting the Land or the Master Tract and

10
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



required as a result of a Hazardous Condition caused by Tenant, its invitees, or
its affiliates during the Term.
(e)    Solely with respect to the REA, Tenant agrees that the “Declarant” under
the REA (which may be Landlord) may modify and/or amend the REA from time to
time without Tenant's consent to add additional parties and to account for
additional development on the Master Tract, provided that no such modification
or amendment may result in any material diminution in the value or utility of
the Leased Premises and further provided that no such modification or amendment
may (i) materially increase Tenant's non-financial obligations under the REA, or
(ii) increase Tenant's financial obligations under the REA .
4.    Construction of Improvements.
(a)    The Plans and Specifications shall be prepared by the architects selected
by Landlord and in accordance with instructions from Landlord and Tenant
regarding the type, size and other aspects of the Building and other
Improvements. After the Effective Date, Landlord shall enter into a contract
(the “Construction Contract”) with the Construction Contractor selected by
Tenant to construct the Building and other Improvements per the Plans and
Specifications.
(b)    Tenant shall be permitted to engage a representative (“Tenant's
Representative”) who shall be permitted to attend monthly meetings devoted to
determining the monthly draws payable to the Construction Contractor with
respect to the construction of the Building. At the request of Landlord, Tenant
agrees to sign all draws approved or deemed approved by Tenant. If Tenant's
Representative fails to provide Landlord with written objections (specifying in
reasonable detail the basis of such objections) to the draws (or the items and
costs related thereto) proposed at such meeting within three (3) days after such
meeting, all such draws (and the items and costs related thereto) shall be
deemed approved by Tenant. Additionally, Tenant shall have no right thereafter
to object to any items, costs or draws approved or deemed approved by Tenant
hereunder. Tenant currently intends to use Derrick Evers as Tenant's
Representative. If Tenant desires to appoint some other person or entity as
Tenant's Representative or to replace Tenant's Representative, such appointment
and/or replacement shall be subject to Landlord's reasonable approval.
(c)    Any change order request by Tenant shall be subject to Landlord's
approval, which shall not be unreasonably withheld or delayed, and if approved,
any Cost Overrun (hereinafter defined) resulting therefrom shall, at Landord's
option, be funded by Landlord from Loan proceeds or paid in advance by Tenant.
As used herein, the term “Cost Overrun” shall mean any cost or expense resulting
in an increase in the total construction cost provided for in the Project Costs
Budget, as the same may be amended from time to time by mutual agreement of
Landlord and Tenant.
(d)    Any change order request by Landlord shall be subject to Tenant's
approval (except as otherwise provided herein) and if approved, any Cost Overrun
resulting therefrom shall be funded by Landlord from Loan proceeds or paid by
Landlord. All of Tenant's approval rights under this Paragraph 4(d) shall be
subject to the following conditions: Tenant's approval shall not be required for
(i) structural elements of the design of the Building (except for Tenant's
specific floor load-bearing requirements within the Leased Premises), or (ii)
changes required to

11
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



conform with Laws; provided, however, even though Tenant's approval is not
required for any of such items, Landlord shall use its reasonable efforts to
notify Tenant of any of such items to the extent material. Tenant's approval
shall be required for any material changes to, material deviations from, or
material additions to, the Plans and Specifications. As used in this Lease, the
phrases “material change,” “material deviation” and “material addition” shall
include any change to, deviation from, or addition to the Plans and
Specifications which would materially affect the functionality of the Leased
Premises. Tenant's consent to any material change, material deviation or
material addition over which Tenant has approval shall be deemed given unless
Tenant objects to such change in writing delivered to Landlord within five (5)
days after receipt of the proposed revisions. With respect to this Paragraph
4(d), Tenant agrees to notify Landlord in writing as soon as reasonably possible
of Tenant's objections to any matter over which Tenant has approval.
(e)    Landlord agrees to deliver to Tenant copies of all fully executed change
orders with respect to the Building. Additionally, Tenant's Representative shall
be permitted to attend all regularly scheduled project construction meetings;
provided, however, such attendance shall not be deemed to confer on Tenant or
Tenant's Representative any approval rights not otherwise expressly set forth in
the Lease.
(f)    Landlord will use commercially reasonable efforts to cause the
Construction Contractor to achieve Substantial Completion (as defined below) of
the Building and other Improvements in accordance with the Plans and
Specifications on or before eighteen (18) months, subject to extension by one
day for each day of Tenant Delays and Force Majeure Delays, after the “Date of
Commencement” as that term is defined in the Construction Contract. For purposes
of this Lease, the term “Substantial Completion” shall be deemed to have
occurred at the stage in the progress of construction when the Building is
sufficiently complete in accordance with the Plans and Specifications so that
the Tenant can occupy or utilize the Building for its intended use, which will
be deemed to have occurred when Landlord has received a Certificate of Occupancy
from the City of Southlake.
(g)    If for any reason Substantial Completion of the Leased Premises has not
occurred on or before eighteen (18) months, subject to extension by one day for
each day of Tenant Delays and Force Majeure Delays, after the Date of
Commencement, the obligations of Landlord and Tenant under this Lease will
continue in full force and effect. This Lease will not be void or voidable, nor
will Landlord be liable to Tenant for any loss or damage resulting from any
delay in delivering possession of the Leased Premises to Tenant; and suspension
of rental until Substantial Completion has occurred will constitute full
settlement of all claims that Tenant might otherwise have against Landlord by
reason of any delay in delivering possession of the Leased Premises to Tenant.
(h)    On the day of or on the day preceding the expected date of Substantial
Completion, a representative of Landlord and a representative of Tenant together
shall inspect the Improvements and, within fourteen (14) days thereafter,
generate a punchlist (“Preliminary Punchlist”) of defective or uncompleted items
relating to the completion of construction of the Improvements contemplated by
the Plans and Specifications. After the Preliminary Punchlist is prepared and
agreed upon by Landlord and Tenant, Landlord shall, within sixty (60) days, or
as to any items that cannot reasonably be remedied within sixty (60) days due to
unavailability of materials, provide written notice to Tenant and within a
reasonable time not to exceed one

12
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



hundred twenty (120) days, complete such incomplete work and remedy such
defective work as are set forth on the Preliminary Punchlist. Within ninety (90)
days after the Commencement Date, a representative of Landlord and a
representative of Tenant shall together perform another inspection of the
Improvements and generate a second punchlist (“Final Punchlist”) of defective or
uncompleted items relating to the Improvements. Landlord shall, within sixty
(60) days, or as to any items that cannot reasonably be remedied within sixty
(60) days due to unavailability of materials, provide written notice to Tenant
and within a reasonable time not to exceed one hundred twenty (120) days,
complete such incomplete work and remedy such defective work as are set forth on
the Final Punchlist. The performance of work by Landlord necessary to complete
the items set forth on the Preliminary Punchlist and the Final Punchlist shall
not delay or postpone the Commencement Date.
(i)    Upon Substantial Completion, Landlord will assign, without recourse or
warranty whatsoever, to Tenant, all warranties, guaranties, and indemnities,
express or implied, and similar rights which Landlord may have, if any, against
any architect, manufacturer, seller, engineer, contractor, subcontractor,
supplier, or builder with respect to any of the Leased Premises, including, but
not limited to, any rights and remedies existing under contract or pursuant to
the Uniform Commercial Code as adopted by the State (collectively, the
“Warranties”). Such assignment shall remain in effect until the termination of
this Lease. Landlord shall also retain the right to enforce any Warranties
assigned in the name of Tenant and at Tenant's expense upon the occurrence of an
Event of Default. Landlord hereby agrees to execute and deliver at Tenant's
expense such further documents (but not including powers of attorney), as Tenant
may reasonably request in order that Tenant may have the full benefit of the
assignment effected or intended to be effected by this Paragraph 4(i). Upon the
termination of this Lease, the Warranties shall automatically revert to
Landlord. The foregoing provision of reversion shall be self-operative and no
further instrument of reassignment shall be required. In confirmation of such
reassignment Tenant shall execute and deliver promptly any certificate or other
instrument that Landlord may reasonably request. Any monies collected by Tenant
under any of the Warranties after the occurrence of and during the continuation
of an Event of Default shall be held in trust by Tenant and promptly paid over
to Landlord. LANDLORD HEREBY DISCLAIMS ANY AND ALL REPRESENTATIONS OR
WARRANTIES, WHETHER EXPRESS OR IMPLIED, WITH RESPECT TO THE IMPROVEMENTS
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OR REPRESENTATION AS TO THEIR
HABITABILITY, DESIGN, FITNESS OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE, AS
TO THE QUALITY OF MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, OR AS TO
THE VALUE OF THE IMPROVEMENTS, COMPLIANCE WITH PLANS AND SPECIFICATIONS OR
OTHERWISE, IT BEING AGREED THAT ALL RISKS INCIDENT TO SUCH MATTERS SHALL BE
BORNE SOLELY BY THE TENANT. IN THE EVENT OF ANY DEFECT OR DEFICIENCY IN THE
IMPROVEMENTS OF ANY NATURE, WHETHER PATENT OR LATENT, LANDLORD SHALL HAVE NO
RESPONSIBILITY OR LIABILITY WITH RESPECT THERETO, OR FOR ANY ACTUAL, INCIDENTAL
OR CONSEQUENTIAL DAMAGES (INCLUDING STRICT LIABILITY) ARISING THEREFROM OR
RELATED THERETO, AND TENANT'S SOLE RECOURSE SHALL BE AGAINST THE CONTRACTORS WHO
CONSTRUCTED SUCH IMPROVEMENTS PURSUANT TO THE WARRANTIES ASSIGNED BY LANDLORD
HEREUNDER. TENANT ACKNOWLEDGES THAT THE

13
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



LEASED PREMISES AND ALL COMPONENTS THEREOF HAVE BEEN DEVELOPED, DESIGNED,
SPECIFIED AND CONSTRUCTED AT TENANT'S REQUEST, TO TENANT'S SPECIFICATIONS BY A
CONTRACTOR SELECTED OR APPROVED BY TENANT AND SHALL HAVE BEEN INSPECTED BY
TENANT PRIOR TO OCCUPANCY. THE PROVISIONS OF THIS PARAGRAPH 4(i) HAVE BEEN
NEGOTIATED, AND THE FOREGOING PROVISIONS ARE INTENDED TO BE A COMPLETE EXCLUSION
AND NEGATION OF ANY REPRESENTATIONS OR WARRANTIES BY LANDLORD, EXPRESS OR
IMPLIED, WITH RESPECT TO ANY OF THE LEASED PREMISES, ARISING PURSUANT TO THE
UNIFORM COMMERCIAL CODE AS ADOPTED BY THE STATE OR ANY OTHER LAW OR REGULATION
NOW OR HEREAFTER IN EFFECT OR OTHERWISE.
(j)    From the Effective Date of this Lease until the date of Substantial
Completion, Landlord shall be in sole and exclusive possession of the Leased
Premises for purposes of completing the Improvements; provided, however,
representatives of Tenant will be allowed to visit the site as desired, so long
as advance notice (which may be by a telephone conversation with the Landlord's
representative in charge of construction of the Improvements) is provided to
Landlord and such representatives comply with all safety requirements reasonably
imposed by Landlord and its contractors. Tenant and its contractors and
subcontractors shall not be allowed on the Leased Premises during construction
unless approved by Landlord in writing, which shall not be unreasonably
withheld, conditioned or delayed with respect to Tenant's contractors
responsible for installing Tenant's furniture, fixtures or equipment within
ninety (90) days of the estimated date of Substantial Completion. In the event
Tenant elects to install Tenant's furniture, fixtures and equipment prior to
Substantial Completion, Tenant shall be solely responsible for the security of
Tenant's property and Landlord shall not be responsible for any loss or damage
thereto. Tenant shall not be entitled to do any work or alter any portion of the
Improvements prior to Substantial Completion and any changes to the Improvements
are subject to the review and written approval of Landlord.
(k)    Within ten (10) business days of Tenant's receipt thereof, Tenant shall
execute and return to Landlord a statement specifying the Commencement Date and
the Expiration Date in the form of Exhibit C attached hereto.
(l)    Notwithstanding anything contained herein to the contrary, Landlord shall
not be obligated to proceed with the construction of the Building unless and
until financing of the Building reasonably acceptable to Landlord is obtained.
If commitments for such financing reasonably satisfactory to Landlord have not
been obtained and all conditions to such financing commitments have not been
fulfilled prior to June 1, 2012, Landlord may so notify Tenant in writing, and
this Lease shall thereupon cease and terminate and each of the parties hereto
shall be released and discharged from any and all liability and responsibility
hereunder. Landlord may waive this condition by notifying Tenant in writing of
such waiver.
(m)    Assuming Landlord secures financing as referenced in Paragraph 4(1)
above, Tenant understands that Lender has or will have approval rights over
aspects of the construction and development of the Improvements, and agrees that
Landlord will not be deemed to have unreasonably withheld its consent or
approval to any particular item or matter if Lender does not grant its consent
or approval to the item or matter in question; provided, however, that prior to

14
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



securing any such financing, Landlord shall obtain the Lender's approval of the
Plans and Specifications.
5.    Use of Leased Premises; Quiet Enjoyment.
(a)    Tenant may occupy and use the Leased Premises solely for the operation of
an acute care hospital and all services reasonably related thereto, including
in-patient, out-patient and emergency acute hospital services, skilled nursing
services, rehabilitation services, transitional services, diagnostic services,
pharmaceutical services, health care education, research and training, physician
and health care professional services, public health and disease prevention
programs, and other uses and services reasonably related to the operation of an
acute care hospital (the “Permitted Uses”). In no event shall the Leased
Premises be used for any purpose that shall violate any Permitted Encumbrance,
Legal Requirements, Insurance Requirements, or any covenants, restrictions, or
agreements hereafter created by or consented to by Tenant applicable to the
Leased Premises. Without limiting the foregoing, Tenant agrees that Tenant will
not use any part of the Leased Premises for any of the following uses:
comprehensive (Level 1) or major (Level 2) trauma facility, a long term acute
care facility, nursing home, senior living facility, retail blood bank or
ambulance dispatch station.
(b)    Tenant hereby acknowledges that Landlord has provided Tenant a copy of
the zoning ordinance and Tenant has actual knowledge of the zoning ordinance.
Tenant shall not apply for or accept ad valorem property tax exempt status
during the Term of this Lease. Tenant agrees that with respect to the Permitted
Encumbrances, Legal Requirements, Insurance Requirements, and any covenants,
restrictions, or agreements hereafter created by or consented to by Tenant,
Tenant, at its sole cost and expense, shall observe, perform and comply with and
carry out the provisions thereof required therein to be observed and performed
by Landlord. Additionally, Tenant shall, during the Term,
(i)    Cause the Hospital to be licensed as a separate stand-alone facility as
required under all applicable Legal Requirements for the Permitted Uses and
operated in accordance with the Permitted Uses as a stand-alone facility
separate and apart from any property other than the Leased Premises;
(ii)    Implement all policies and procedures pertaining to the operation of the
Premises that are necessary to satisfy all Health Regulations;
(iii)    Maintain all certificates, licenses, permits, agreements or other
requirements necessary for Tenant to operate the Hospital (evidence of such
licenses, permits and certificates, if any, shall be submitted to Landlord upon
the Commencement Date, upon renewal of such licenses, and upon reasonable
request by Landlord) and if applicable, to receive reimbursement for goods and
services provided to patients pursuant to the Medicare, Medicaid and other state
and federal health care programs; and
(iv)    Promptly notify Landlord of any action against any of its certificates,
licenses or permits or any other government or legal action initiated against
Tenant that would materially affect Tenant's ability to operate the Hospital or
if applicable, to obtain reimbursement for goods and services provided to
patients pursuant to the Medicare, Medicaid and other state and federal health
care programs.

15
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



(c)    Subject to Tenant's rights under Paragraph 19 hereof, Tenant shall not
permit or suffer any unlawful occupation, business, trade or other activities to
be conducted on or about the Leased Premises or any use to be made thereof
contrary to applicable Legal Requirements or Insurance Requirements. Subject to
Tenant's rights under Paragraph 19, Tenant shall not use, occupy, or permit or
suffer any of the Leased Premises to be used or occupied, nor do or permit or
suffer anything to be done in or on or about any of the Leased Premises, in a
manner which would (i) make void or voidable any insurance which Tenant is
required hereunder to maintain then in force with respect to any of the Leased
Premises, (ii) affect the ability of Tenant to obtain any insurance which Tenant
is required to furnish hereunder, (iii) cause any injury or damage to any of the
Improvements unless pursuant to Alterations permitted under Paragraph 13 hereof,
or (iv) constitute a public or private nuisance or waste.
(d)    No sign, advertisement or notice shall be inscribed, painted, affixed or
displayed on the windows or exterior walls of the Building or on any public
area, except in compliance with all Legal Requirements. Any and all permitted
signs shall be installed, maintained and, at Landlord's option, removed by
Tenant the end of the Term, at Tenant's sole cost and expense.
(e)    Tenant will not place, install or affix anything to the roof or exterior
of the Building which is visible from the outside, including a satellite dish,
antennae or other communication or broadcast device, without the written consent
of Landlord, which shall not be unreasonably withheld or delayed. If Landlord
withholds its consent to the installation or placement of any such items on the
roof or exterior of the Building, Landlord shall provide an alternative site
reasonably acceptable to Tenant for the installation or placement of such items.
Any and all permitted installations shall be implemented and maintained by
Tenant in compliance with the REA and all applicable Laws and, at Landlord's
option, removed by Tenant the end of the Term, at Tenant's sole cost and
expense.
(f)    Tenant will not overload the floors of the Leased Premises. Tenant shall
not place a load upon the floor of the Leased Premises exceeding the load per
square foot such floor was designed to carry, as determined by Landlord or its
structural engineer and set forth in the Plans and Specifications. Landlord may
prescribe weight limitations and determine the locations for safes and other
heavy equipment or items, which shall in all cases be placed in the Building so
as to distribute weight in a manner acceptable to Landlord and which may include
the use of such supporting devices as Landlord may reasonably require. All
damages to the Building caused by the installation or removal of any property of
Tenant, or done by Tenant's property while in the Building, shall be repaired at
the sole expense of Tenant.
(g)    Tenant will not use or permit in the Leased Premises any flammable or
explosive material or toxic substances, except medical gases and cleaning
supplies used in the ordinary course of business and in compliance with all
Laws. Tenant will not use the Leased Premises in a manner that (a) invalidates
or is in conflict with fire, insurance, life safety or other policies covering
the Leased Premises, or (b) increases the rate of fire or other insurance on the
Leased Premises above that which is customary for hospital uses. If any
insurance premium is higher than it otherwise would be due to Tenant's failure
to comply with this subparagraph, Tenant shall reimburse Landlord as Additional
Rent, that part of Landlord's insurance premiums that are charged because of
Tenant's failure.

16
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



(h)    Plumbing fixtures and appliances shall be used only for the purposes for
which designed, and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or deposited therein.
(i)    The use of electricity at the Leased Premises shall not exceed the
capacity of existing feeders and risers to or wiring at the Leased Premises.
Following the Commencement Date, any additional risers or wiring required to
meet Tenant's excess electrical requirements shall, upon Tenant's written
request, be installed by Landlord, at Tenant's cost, if, in Landlord's
reasonable judgment, they will not create a dangerous or hazardous condition.
(j)    ALL PERSONAL PROPERTY, BETTERMENTS AND IMPROVEMENTS IN THE LEASED
PREMISES, OR RELATED FACILITIES, WHETHER OWNED, LEASED OR INSTALLED BY LANDLORD,
TENANT OR ANY OTHER PERSON, ARE AT TENANT'S SOLE RISK, AND NEITHER LANDLORD NOR
LANDLORD'S AGENTS WILL BE LIABLE FOR ANY DAMAGE THERETO OR LOSS THEREOF FROM ANY
CAUSE INCLUDING BUT NOT LIMITED TO THEFT, MISAPPROPRIATION, CASUALTY,
OVERFLOWING OR LEAKING OF THE ROOF, THE BURSTING OR LEAKING OF WATER, SEWER OR
STEAM PIPES, OR FROM HEATING OR PLUMBING FIXTURES, OR FROM THE NEGLIGENCE OF
LANDLORD OR LANDLORD'S AGENTS (BUT NOT FROM THE GROSSLY NEGLIGENT ACTS OR
WILLFUL MISCONDUCT OF LANDLORD OR LANDLORD'S AGENTS).
(k)    Subject to all of the provisions of this Lease, so long as no Event of
Default exists hereunder, Landlord covenants to do no act to disturb the
peaceful and quiet occupation and enjoyment of the Leased Premises by Tenant.
6.    Term.
(a)    Subject to the provisions hereof, Tenant shall have and hold the Leased
Premises for an “Initial Term” (herein so called) of two hundred forty (240)
full calendar months (plus any partial calendar month at the beginning or end of
the Initial Term), commencing on the earliest of: (i) the date that Tenant
occupies the Leased Premises for purposes of being open for business operations
and not for the sole purpose of installing Tenant's furniture, fixtures or
equipment; or (ii) the date Substantial Completion of the Improvements occurs
hereunder; provided, however, the date of Substantial Completion of the
Improvements shall be accelerated by the number of days of any actual delays in
achieving Substantial Completion caused by Tenant Delays (such earliest date,
the “Commencement Date”), and ending at midnight on the last day of the month in
which the twentieth (20th) anniversary of the Commencement Date occurs (the
“Expiration Date”); subject to earlier termination as provided in this Lease.
For example, if Substantial Completion occurs twelve (12) months and fifteen
(15) days after the Date of Commencement of construction under the Construction
Contract and there are fifteen (15) days of documented Tenant Delays, then the
Commencement Date will be deemed to have occurred twelve (12) months after the
Date of Commencement. Notwithstanding the foregoing provisions of this Paragraph
6(a), if at any time during the Initial Term, STMD sells the Leased Premises,
upon the closing of such sale (the “Closing”), the immediate
successor-in-interest to STMD as Landlord under this Lease (the “Immediate
Successor Landlord”), may elect to extend the Expiration Date of the Initial
Term to the date which is twenty (20) years from the date of the Closing (the
“Landlord's Extension Option”)

17
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



by delivering written notice to Tenant (the “Exercise Notice”) no later than
thirty (30) days after the Closing (the “Exercise Notice Deadline”). If the
Immediate Successor Landlord fails to deliver the Exercise Notice by the
Exercise Notice Deadline, the Immediate Successor Landlord shall be deemed to
have waived its right to exercise the Landlord's Extension Option. Upon exercise
of the Successor Landlord's Extension Option, the Successor Landlord and Tenant
shall enter into a mutually acceptable amendment to this Lease confirming the
extension of the Initial Term as provided herein. The Initial Term (as the same
may be extended as provided for above), together with any Renewal Term,
hereinafter defined, which comes into effect as hereinafter provided, is herein
called the “Term”.
(b)    Provided this Lease shall not have been terminated pursuant to the
provisions of Paragraphs 4(1), 14(a), 14(b) or 20, and provided further that no
Event of Default or circumstance, which with the passage of time or the giving
of notice or both would constitute an Event of Default, exists when Tenant gives
its Renewal Term Notice (as hereinafter defined) or on the date the applicable
Renewal Term (as hereinafter defined) is to commence, Tenant (but no subtenant
or assignee) shall have the option to renew this Lease for two (2) consecutive
five (5) year periods successively exercised (collectively, the “Renewal Terms”
and individually, a “Renewal Term”). Tenant shall give the Landlord written
notice (“Renewal Term Notice”) of its intent to renew this Lease at least twelve
(12) months and not more than eighteen (18) months prior to the Expiration Date
or the expiration date of the first Renewal Term, as applicable. Each Renewal
Term shall be subject to all of the provisions of this Lease, and all such
provisions shall continue in full force and effect, except that the Basic Rent
for each Renewal Term shall be the amounts determined in accordance with the
provisions of Exhibit B attached hereto and made a part hereof If Tenant shall
fail to timely give a Renewal Term Notice, then all options with regard to
subsequent Renewal Terms shall expire and be null and void.
7.    Rent.
(a)    Tenant shall pay to Landlord (or to Lender, if directed by Landlord or
Lender), as minimum annual rent for the Leased Premises during the Term, the
amounts calculated pursuant to the provision under the heading “Basic Rent” in
Exhibit B attached hereto (“Basic Rent”), commencing on the Commencement Date
for the succeeding, prorated month, and continuing regularly on the first (1st)
calendar day of each month thereafter during the Term, in advance (the said days
being called the “Basic Rent Payment Dates”). Tenant shall pay the Basic Rent at
Landlord's address set forth in Paragraph 22 below, or at such other place as
Landlord or Lender from time to time may designate to Tenant in writing, in
funds which at the time of such payment shall be legal tender for the payment of
public or private debts in the United States of America and if required by
Lender by wire transfer in immediately available federal funds to such account
in such bank as Lender shall designate, from time to time.
(b)    Tenant shall pay and discharge before the imposition of any fine, lien,
interest or penalty may be added thereto for late payment thereof, as Additional
Rent, all other amounts and obligations which Tenant assumes or agrees to pay or
discharge pursuant to this Lease, together with every fine, penalty, interest
and cost which may be added by the party to whom such payment is due for
nonpayment or late payment thereof. The first monthly installment of Tenant's
Forecast Additional Rent shall be due and payable on or before the Commencement
Date; thereafter, monthly installments of Tenant's Forecast Additional Rent
shall be due and payable in advance on the first day of each succeeding calendar
month during the Term. Tenant's

18
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



Additional Rent Adjustment shall be due and payable as follows: For each
calendar year during the Term, Landlord shall present to Tenant on or prior to
December 15 of each year (or as soon as possible thereafter or for the calendar
year in which the Commencement Date occurs, prior to the Commencement Date) a
statement of Tenant's Forecast Additional Rent for the ensuing year (or portion
thereof). If Landlord fails to promptly present to Tenant such statement, Tenant
shall continue to pay Tenant's Forecast Additional Rent based upon the most
recent prior statement presented by Landlord to Tenant until such statement is
presented. By April 1 of each calendar year, or as soon thereafter as
practicable, Landlord shall provide Tenant a statement (the “Additional Rent
Statement”) prepared by Landlord comparing Tenant's Forecast Additional Rent
with Tenant's Additional Rent. If Tenant's Forecast Additional Rent exceeds
Tenant's Additional Rent for the subject year, Landlord shall pay Tenant (in the
form of a credit against Rent next due or, if this Lease has then expired or
terminated, in the form of Landlord's check within thirty (30) days after
delivery to Tenant of the Additional Rent Statement) an amount equal to such
excess (but only to the extent the excess was actually paid by Tenant). If
Tenant's Additional Rent exceeds Tenant's Forecast Additional Rent for the
subject year, Tenant hereby agrees to pay Landlord, within thirty (30) days of
receipt of the Additional Rent Statement, an amount equal to such difference
(“Tenant's Additional Rent Adjustment”).
(c)    In the event of any failure by Tenant to pay or discharge any of the
foregoing, Landlord shall have all rights, powers and remedies provided herein,
by law or otherwise, in the event of nonpayment of Basic Rent.
(d)    Tenant hereby acknowledges that the late payment of Basic Rent will cause
Landlord to incur costs not contemplated under this Lease, the exact amount of
which would be difficult to ascertain. Such costs may include processing and
accounting charges and late charges which may be imposed on Landlord by the
terms of any Loan and other expenses of a similar or dissimilar nature.
Accordingly, if any installment of Basic Rent is not paid within five (5) days
after written notice is given by Landlord or Lender (or Lender's servicer or
other designee of Lender) to Tenant that the same is overdue, Tenant shall pay
to Landlord or Lender, as the case may be, on demand, as Additional Rent, a late
charge equal to five percent (5%) (the “Late Charge”) of such overdue
installment of Basic Rent, but in no event more than the maximum amount allowed
by Law. Landlord may accept any partial payment of Basic Rent or Additional Rent
without prejudice to any of Landlord's rights or remedies.
(e)    Landlord and Tenant agree that this Lease is a true lease and does not
represent a financing arrangement. Each party shall reflect the transactions
represented by this Lease in all applicable books, records, and reports
(including, without limitation, income tax filings) in a manner consistent with
“true lease” treatment rather than “financing” treatment.
8.    Net Lease; Non-Terminability.
(a)    This is an absolute net lease and Basic Rent, Additional Rent and all
other sums payable hereunder by Tenant shall be paid without notice, demand,
setoff, counterclaim, recoupment, abatement, suspension, deferment, diminution,
deduction, reduction or defense. It is intended that the Basic Rent provided for
in this Lease shall be absolutely net to Landlord throughout the Term, and
accordingly, Tenant covenants and agrees to pay, as they become due and payable
and before they become delinquent, all operating and capital expenses in
connection with the ownership, operation, maintenance, repair, replacement,
restoration, use or occupation

19
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



of the Leased Premises including, without limitation, the costs, charges and
assessments related to real estate taxes and other Impositions (hereinafter
defined), utilities and insurance. Without limiting Landlord's obligation to
complete the Improvements in accordance with the Plans and Specifications,
Tenant expressly agrees that after the Commencement Date nothing contained in
this Lease shall require Landlord to furnish to Tenant or any other occupant of
the Leased Premises any water, sewer, gas, heat, electricity, light, power, or
any other facilities, labor, materials, or services of any kind whatsoever.
(b)    During the initial Term of this Lease (excluding any Renewal Terms),
except as otherwise expressly provided in Paragraphs 14(a) and 14(b) hereof,
this Lease shall not terminate, nor shall Tenant have any right to terminate
this Lease, nor shall the obligations of Tenant under this Lease be affected for
any reason whatsoever, including but not limited to the following: (i) any
damage to or destruction of any of the Leased Premises by any cause whatsoever,
(ii) any Condemnation, (iii) the prohibition, limitation, or restriction of or
interference with Tenant's use of any of the Leased Premises, (iv) Tenant's
acquisition of ownership of any of the Leased Premises other than pursuant to an
express provision of this Lease, (v) any default on the part of Landlord under
this Lease or under any other agreement, or any bankruptcy, insolvency,
reorganization, composition, readjustment, liquidation, dissolution, winding up
or other proceedings affecting Landlord, (vi) any latent or other defect in, or
any theft or loss of any of the Leased Premises, (vii) the breach of any
warranty of any seller or manufacturer of any of the Equipment, or (viii) any
other cause whatsoever, whether similar or dissimilar to the foregoing, any
present or future Legal Requirement to the contrary notwithstanding, but
specifically excluding an eviction of Tenant by paramount title. It is the
intention of the parties hereto that the obligations of Tenant under this Lease
shall be separate and independent covenants and agreements, and that Basic Rent,
Additional Rent, and all other sums payable by Tenant hereunder shall continue
to be payable in all events (or, in lieu thereof, Tenant shall pay amounts equal
thereto), and that the obligations of Tenant under this Lease shall continue
unaffected, except as otherwise expressly provided for above, unless this Lease
shall have been terminated pursuant to an express provision of this Lease.
(c)    Tenant agrees that it shall remain obligated under this Lease in
accordance with its provisions and that, except as otherwise expressly provided
in Paragraphs 14(a) and 14(b) hereof, it shall not take any action to terminate,
rescind or avoid this Lease, notwithstanding (i) the bankruptcy, insolvency,
reorganization, composition, readjustment, liquidation, dissolution, winding-up
or other proceeding affecting Landlord, (ii) the exercise of any remedy,
including foreclosure, under any Mortgage, or (iii) any action with respect to
this Lease (including the disaffirmance hereof) which may be taken by Landlord
under the Federal Bankruptcy Code or by any trustee, receiver or liquidator of
Landlord or by any court under the Federal Bankruptcy Code or otherwise.
(d)    This Lease is the absolute and unconditional obligation of Tenant. To the
extent permitted by applicable Law, and except as otherwise expressly provided
herein, Tenant waives all rights which are not expressly stated in this Lease
but which may now or hereafter otherwise be conferred by Law (i) to quit,
terminate or surrender this Lease or any of the Leased Premises, (ii) to any
setoff, counterclaim, recoupment, abatement, suspension, deferment, diminution,
deduction, reduction or defense of or to Basic Rent, Additional Rent or any
other sums payable under this Lease, except as otherwise expressly provided in
this Lease, and (iii) for any statutory lien or offset right against Landlord or
its property.

20
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



(e)    Landlord shall be under no obligation to implement any security measures
for the Leased Premises. Landlord and its agents and employees shall have no
liability to Tenant or its officers, directors, employees, agents,
representatives, invitees or visitors for the implementation or exercise of, or
the failure to implement or exercise, any such security measures or for any
resulting disturbance of Tenant's use or enjoyment of the Leased Premises or for
lost or stolen personal property, money or jewelry from the Leased Premises or
public or common areas of the Building.
9.    Payment of Impositions; Compliance with Legal Requirements and Insurance
Requirements.
(a)    (i)    Subject to the provisions of Paragraph 19 hereof relating to
contests, Tenant shall, before delinquency thereof, pay and discharge the
following whether the same became due and payable before, on or after the
Commencement Date (collectively, the “Impositions”): all taxes of every kind and
nature (including real, ad valorem, personal property, sales, use, and gross
rental or other gross receipts taxes, specifically including the Texas Franchise
Tax assessed against Tenant), assessments, levies, fees, water and sewer rents
and charges, utilities and communications taxes and charges and all other
governmental charges, general and special, ordinary and extraordinary, foreseen
and unforeseen, which are, at any time, prior to or during the Term, imposed
upon or assessed against (i) the Leased Premises or any portion thereof or
interest therein, (ii) any Basic Rent, Additional Rent or other sum payable
hereunder, (iii) this Lease or the leasehold estate created hereby, (iv) the
Trade Fixtures and any other personal property of Tenant, or (v) the occupancy,
leasing, subleasing, licensing, use, possession or operation of the Leased
Premises or any portion thereof or interest therein (including without
limitation, any taxes on revenues, rents, income, awards, proceeds, capital
gains, profits, excess profits, gross receipts, sales, use, excise and other
taxes, duties or imports whether similar or not in nature, assessed, levied or
imposed against Landlord, Tenant, any subtenant or any licensee, or the Leased
Premises by any governmental authority). If received by Landlord, Landlord shall
promptly deliver to Tenant any bill or invoice with respect to any Imposition.
(ii)    Nothing herein shall obligate Tenant to pay, and the term “Impositions”
shall exclude, federal, state or local (A) transfer taxes as the result of a
conveyance by (or suffered by) Landlord to a party other than Tenant or an
affiliate of Tenant, (B) franchise, capital stock or similar taxes if any, of
Landlord, (C) net income, excess profits or other taxes, if any, of Landlord,
determined on the basis of or measured by its net income, or (D) any estate,
inheritance, succession, gift, capital levy or similar taxes, unless the taxes
referred to in clauses (B) and (C) above are in lieu of or a substitute for any
other tax or assessment upon or with respect to any of the Leased Premises
which, if such other tax or assessment were in effect on the Commencement Date,
would be payable by Tenant under this Lease. In the event that any assessment
against any of the Leased Premises may be paid in installments, Tenant shall
have the option to pay such assessment in installments; and in such event,
Tenant shall be liable only for those installments that become due and payable
during the Term or are allocable to the Term. Tenant shall prepare and file all
tax reports required by governmental authorities that relate to the Impositions.
Tenant shall promptly deliver to Landlord and to Lender copies of all
settlements and notices pertaining to the Impositions which may

21
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



be issued by any governmental authority and receipts for payments of all
Impositions made during the Term.
(iii)    Any refund due from any taxing authority for any Imposition paid by
Tenant shall be paid over to or retained by Tenant if no Event of Default shall
have occurred and be continuing. Otherwise, any such refund shall be paid over
to or retained by Landlord and applied to the payment of Tenant's obligations
due under this Lease in such order of priority as Landlord shall determine.
(iv)    Tenant may, upon notice to Landlord, at Tenant's option and at Tenant's
expense, protest, appeal, or institute such other proceedings as Tenant may deem
appropriate to effect a reduction of real estate or personal property
assessments and Landlord, at Landlord's expense, shall have the right to
participate in any such protest, appeal, or other proceedings.
(b)    Subject to the provisions of Paragraph 19 hereof, Tenant shall, at its
sole cost and expense, promptly comply and cause the Leased Premises to comply
with and conform to all of the Legal Requirements and Insurance Requirements
applicable to the ownership occupancy or use of all or any part thereof,
including those which require structural, unforeseen or extraordinary changes or
additions to the Leased Premises. Tenant shall immediately provide Landlord
written notice of any claim received by Tenant that the Leased Premises does not
comply with and conform to any such Legal Requirements or Insurance
Requirements.
(c)    Tenant shall pay or cause to be paid all charges for electricity, power,
gas, water, telephone, and other utilities used in the Leased Premises,
including the maintenance of the portion of any utility line located on the
Leased Premises (but only to the extent that such maintenance is not performed
by the applicable utility provider). Tenant shall also pay or reimburse Landlord
for all costs and expenses of any kind whatsoever which at any time with respect
to the Term hereof may be imposed against Landlord by reason of any of the
Permitted Encumbrances, or with respect to easements, licenses or other rights
over, across or with respect to any adjacent or other property which benefits
the Leased Premises, including any and all costs and expenses associated with
any utility, drainage and parking easements.
(d)    Impositions and other charges and amounts imposed or assessed (regardless
of when due) with respect to any period after the Commencement Date and prior to
the expiration or termination of this Lease shall be the responsibility of
Tenant. Upon expiration or termination of this Lease, Landlord, as necessary
shall adjust and prorate between Landlord and Tenant any amounts that are
related to any assessment or billing periods commencing before, but ending
after, the expiration or termination of this Lease. Tenant's obligation to pay
its prorated share of Impositions and other charges and amounts shall survive
the expiration or termination of this Lease. Notwithstanding the foregoing,
nothing in this paragraph will in any manner limit Landlord's rights and
remedies under Paragraph 20 to recover any amounts from Tenant described therein
following an Event of Default.
10.    Liens; Recording and Title.
(a)    Subject to the provisions of Paragraph 19 hereof, Tenant shall not,
directly or indirectly, create or permit to be created or to remain, and shall
promptly discharge, any lien,

22
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



mortgage, encumbrance, claim or other charge on the Leased Premises, on the
Basic Rent, Additional Rent or on any other sums payable by Tenant under this
Lease, other than the Permitted Encumbrances and any mortgage, lien, encumbrance
or other charge created by or resulting solely from any act or omission by
Landlord or those claiming by, through or under Landlord (except Tenant or those
claiming by, through or under Tenant). If Tenant fails to remove any such lien
or bond around such lien within ten (10) days of receipt of notice thereof, then
Landlord may, but is not obligated to, remove such lien, and Tenant shall pay
all costs of removal or bonding the lien, plus interest at the Default Rate, to
Landlord upon demand.
(b)    Notice is hereby given that Landlord shall not be liable for any labor,
services, or materials furnished or to be furnished to Tenant, or to anyone
holding any of the Leased Premises through or under Tenant, and that no
mechanic's or other liens for any such labor, services or materials shall attach
to or affect the interest of Landlord in and to any of the Leased Premises. Upon
request of Landlord, Tenant shall execute, acknowledge and record any instrument
necessary or appropriate to give timely public notice of the provisions of the
immediately preceding sentence.
(c)    Each of Landlord and Tenant shall execute, acknowledge and deliver to the
other a written Memorandum of this Lease to be recorded in the appropriate land
records of the jurisdiction in which the Leased Premises is located, in order to
give public notice and protect the validity of this Lease. In the event of any
discrepancy between the provisions of said recorded Memorandum of this Lease and
the provisions of this Lease, the provisions of this Lease shall prevail. Upon
the expiration or earlier termination of this Lease, Tenant shall execute a
recordable instrument sufficient to remove any such Memorandum from record title
to the Land. This obligation shall survive the expiration or termination of this
Lease.
(d)    Nothing in this Lease or otherwise and no action or inaction by Landlord
shall be deemed or construed to mean that Landlord has granted to Tenant any
right, power or permission to do any act or to make any agreement which may
create, give rise to, or be the foundation for, any right, title, interest, or
lien in or upon the estate of Landlord in any of the Leased Premises.
11.    Indemnification.
(a)    TENANT AGREES TO DEFEND (USING COUNSEL SELECTED BY TENANT AND REASONABLY
ACCEPTABLE TO LANDLORD), PAY, PROTECT, INDEMNIFY, SAVE AND HOLD HARMLESS
LANDLORD AND LENDER, AND ANY PARTNER, SHAREHOLDER, MEMBER, OFFICER, DIRECTOR,
MANAGER, EMPLOYEE AND AGENT OF EACH (COLLECTIVELY, THE “TENANT INDEMNITEES”)
FROM AND AGAINST ANY AND ALL LIABILITIES, LOSSES, DAMAGES, PENALTIES, COSTS,
EXPENSES (INCLUDING REASONABLE ATTORNEYS' FEES AND EXPENSES), CAUSES OF ACTION,
SUITS, CLAIMS, DEMANDS, OR JUDGMENTS OF ANY NATURE WHATSOEVER, HOWSOEVER CAUSED
(EXCEPT IF CAUSED SOLELY BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY OF
THE TENANT INDEMNITEES, BUT SPECIFICALLY INCLUDING THOSE ARISING DUE TO THE
NEGLIGENCE OF THE TENANT INDEMNITEES), ARISING FROM OR RELATING TO THE LEASED
PREMISES OR THE USE, NON-USE, OCCUPANCY, CONDITION, DESIGN, CONSTRUCTION,
MAINTENANCE, REPAIR, OR REBUILDING OF THE

23
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



LEASED PREMISES, INCLUDING BUT NOT LIMITED TO THOSE ARISING FROM OR RELATING TO:
(I) ANY INJURY TO OR DEATH OF ANY PERSON OR PERSONS OR ANY LOSS OF OR DAMAGE TO
ANY PROPERTY, REAL OR PERSONAL, IN ANY MANNER ARISING THEREFROM CONNECTED
THEREWITH OR OCCURRING THEREON, WHETHER OR NOT LANDLORD HAS OR SHOULD HAVE
KNOWLEDGE OR NOTICE OF THE DEFECT OR CONDITIONS, IF ANY, CAUSING OR CONTRIBUTING
TO SAID INJURY, DEATH, LOSS, DAMAGE OR OTHER CLAIM AND REGARDLESS OF THE
NEGLIGENCE OF ANY TENANT INDEMNITEES; (II) ANY EVENT OF DEFAULT UNDER THIS LEASE
OR ANY VIOLATION BY TENANT OF ANY PROVISION OF ANY CONTRACT OR AGREEMENT TO
WHICH TENANT IS A PARTY OR BY WHICH IT IS BOUND, AFFECTING THIS LEASE OR THE
LEASED PREMISES; (III) ANY CONTEST REFERRED TO IN PARAGRAPH 19 HEREOF; (IV) ANY
ENVIRONMENTAL CLAIMS AND ANY VIOLATION OF ANY LEGAL REQUIREMENT OR    INSURANCE
REQUIREMENT, (V) ANY BREACH OF TENANT'S REPRESENTATIONS AND WARRANTIES CONTAINED
IN THIS LEASE, AND (VI) ANY CLAIM FOR MEDICAL MALPRACTICE, NEGLIGENCE OR
MISCONDUCT COMMITTED BY ANY PERSON ON OR WORKING FROM THE LEASED PREMISES DURING
THE TERM. In case any action or proceeding is brought against any of the Tenant
Indemnitees by reason of any such claim against which Tenant has agreed to
defend, pay, protect, indemnify, save and hold harmless pursuant to the
preceding sentence, Tenant covenants upon notice from any of the Tenant
Indemnitees to defend the Tenant Indemnitees in such action, with the expenses
of such defense paid by Tenant, and any such Tenant Indemnitees will cooperate
and assist in the defense of such action or proceeding if reasonably requested
so to do by Tenant.
(b)    LANDLORD AGREES TO DEFEND (USING COUNSEL SELECTED BY LANDLORD AND
REASONABLY ACCEPTABLE TO TENANT), PAY, PROTECT, INDEMNIFY, SAVE AND HOLD
HARMLESS TENANT, AND ANY PARTNER, SHAREHOLDER, MEMBER, OFFICER, DIRECTOR,
MANAGER, EMPLOYEE AND AGENT OF TENANT (COLLECTIVELY, THE “LANDLORD INDEMNITEES”)
FROM AND AGAINST ANY AND ALL LIABILITIES, LOSSES, DAMAGES, PENALTIES, COSTS,
EXPENSES (INCLUDING REASONABLE ATTORNEYS' FEES AND EXPENSES), CAUSES OF ACTION,
SUITS, CLAIMS, DEMANDS, OR JUDGMENTS OF ANY NATURE WHATSOEVER, HOWSOEVER CAUSED
(EXCEPT IF CAUSED SOLELY BY THE NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY OF THE
LANDLORD INDEMNITEES), TO THE EXTENT ARISING FROM (I) ANY DEFAULT BY LANDLORD
UNDER THIS LEASE OR ANY VIOLATION BY LANDLORD OF ANY PROVISION OF ANY CONTRACT
OR AGREEMENT TO WHICH LANDLORD IS A PARTY OR BY WHICH IT IS BOUND, AFFECTING
THIS LEASE OR THE LEASED PREMISES; AND (II) ANY BREACH OF LANDLORD'S
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS LEASE. In case any action or
proceeding is brought against any of the Landlord Indemnitees by reason of any
such claim against which Landlord has agreed to defend, pay, protect, indemnify,
save and hold harmless pursuant to the preceding sentence, Landlord covenants
upon notice from any of the Landlord Indemnitees to defend the Landlord
Indemnitees in such action, with the expenses of such defense paid by Landlord,
and any such Landlord Indemnitees will cooperate and assist in the defense of
such action or proceeding if reasonably requested so to do by Landlord.

24
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



(c)    The obligations of Tenant and Landlord under this Paragraph 11 and all
other indemnification obligations of Tenant and Landlord contained elsewhere in
this Lease, and all claims against and liabilities of Tenant and Landlord
arising during the Term, shall survive the expiration or any termination of this
Lease.
12.    Maintenance and Repairs.
(a)    Except for any Alterations that Tenant is permitted to make pursuant to
this Lease, Tenant shall at all times from and after Substantial Completion,
including but not limited to any Temporary Taking period, put, keep, and
maintain the Leased Premises (including, without limitation, the Leased Premises
Structure and Systems, landscaping and the Equipment) in good and safe condition
and in the same condition and order of repair as exists as of the date of
Substantial Completion, except for ordinary wear and tear, and shall promptly
make all repairs and replacements of every kind and nature (including but not
limited to those “capital” in nature or structural), whether foreseen or
unforeseen, which may be required to be made upon or in connection with the
Leased Premises in order to keep and maintain the Leased Premises (i) in
compliance with all Legal Requirements, and (ii) in the order and condition
required by this Paragraph 12(a). All repairs or replacement work required of
Tenant on the Leased Premises Structure and Systems shall be subject to
Landlord's direction and supervision. Tenant will not commit or permit any waste
of the Leased Premises. Tenant shall do or cause others to do all shoring of the
Leased Premises or of foundations and walls of the Improvements and every other
act necessary or appropriate for preservation and safety thereof, by reason of
or in connection with any excavation or other building operation upon any of the
Leased Premises, whether or not Landlord shall, by reason of any Legal
Requirements or Insurance Requirements, be required to take such action or be
liable for failure to do so. Landlord shall not be required to make any repair
or replacement, whether foreseen or unforeseen, or to maintain any of the Leased
Premises or Adjoining Property in any way, and Tenant hereby expressly waives
the right to make repairs or replacements at the expense of the Landlord, which
right may be provided for in any Legal Requirement now or hereafter in effect.
Nothing in the preceding sentence shall be deemed to preclude Tenant from being
entitled to insurance proceeds or condemnation awards for restoration pursuant
to Paragraphs 14(c) and 16 of this Lease. Tenant shall, in all events, make all
repairs for which it is responsible hereunder promptly, and all repairs shall be
in accordance with all Laws and the REA and performed in a good and workmanlike
manner.
All work described in this Paragraph 12(a) shall be performed only by
contractors and subcontractors approved in writing by Landlord, which approval
shall not be unreasonably withheld or delayed. Tenant shall cause all
contractors and subcontractors to procure and maintain insurance coverage naming
Landlord as an additional insured against such risks, in such amounts and with
such companies as Landlord may reasonably require, and to provide Landlord with
certificates of such insurance. All such work that may affect the Leased
Premises Structure and Systems must be approved by the Building's engineer of
record, at Tenant's expense and, at Landlord's election, must be performed by
Landlord's usual contractor for such work.
(b)    In the event that any Improvement shall violate any Legal Requirements or
Insurance Requirements and as a result of such violation enforcement action is
threatened or commenced against Tenant, Landlord or with respect to the Leased
Premises, then Tenant, at its sole cost and expense, at the request of Landlord,
shall either (i) obtain valid and effective waivers or settlements of all
claims, liabilities and damages resulting from each such violation,

25
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



whether or not the same shall affect Landlord, Tenant, the Leased Premises or
all or any of them, or (ii) take such action as shall be necessary to remove
such violation, including, if necessary, any Alteration. Any such repair or
Alteration shall be made at Tenant's sole cost and expense in conformity with
the provisions of Paragraph 13 of this Lease.
(c)    If Tenant shall be in default under any of the provisions of this
Paragraph 12 or if any act or neglect of Tenant results in damage to the Leased
Premises, Landlord may (but shall not be obligated) after fifteen (15) days
written notice given to Tenant and failure of Tenant to commence to cure or
repair during said period or failure of Tenant to diligently pursue such remedy
to completion, but without notice in the event of an emergency, do whatever is
necessary to cure such default or repair such damage as may be appropriate under
the circumstances for the account of and at the expense of Tenant. In the event
of an emergency Landlord may notify Tenant of the situation by phone or other
available communication. All reasonable sums so paid by Landlord and all
reasonable costs and expenses (including, without limitation, reasonable
attorneys' fees and expenses plus Landlord's overhead cost of ten percent (10%)
of the cost) so incurred by Landlord, together with interest thereon at the
Default Rate from the date of payment or incurring the expense, shall constitute
Additional Rent payable by Tenant under this Lease and shall be paid by Tenant
to Landlord on demand.
(d)    Tenant, at its sole cost and expense, shall from time to time replace
with new equipment or parts which are the same quality or better than that which
is being replaced (the “Replacement Equipment”) any of the Equipment (the
“Replaced Equipment”) which shall have become worn out or unusable for the
purpose for which it is intended, been taken by a Condemnation as provided in
Paragraph 14, or been lost, stolen, damaged or destroyed as provided in
Paragraph 16. Tenant promptly shall repair at its sole cost and expense all
damage to the Leased Premises caused by the removal of Equipment or Replaced
Equipment or other personal property of Tenant or the installation of
Replacement Equipment. All Replacement Equipment shall become the property of
Landlord, shall be free and clear of all liens, claims, encumbrances, charges
and rights of others and shall become a part of the Equipment as if originally
demised herein.
(e)    Landlord shall have no obligations whatsoever for repairs, replacements,
or maintenance of the Leased Premises.
13.    Alterations.
(a)    Tenant shall not make Alterations which would (after the completion
thereof) (i) affect the Leased Premises Structure and Systems or exterior or
common areas appearance, (ii) enlarge the size of any building(s) that are a
part of the Leased Premises, (iii) affect access to or from the Leased Premises,
(iv) penetrate the roof of the Building, or (v) reduce the size of any parking
areas on the Leased Premises, without (x) Landlord's written consent in each
instance, which consent Landlord agrees not to unreasonably withhold or delay,
subject to Tenant's compliance with all of the provisions of the following
paragraph, and (y) any Lender's prior written consent (if such consent is
required under the terms of the Mortgage). In order for Landlord to review and
approve the proposed Alteration, Tenant shall deliver to Landlord (1) plans and
specifications (or change orders) showing that the improvements and the methods
of installation described therein comply with Laws and the Permitted Exceptions,
(2) plans and specifications (or change orders) that are sufficiently detailed
to allow construction of the

26
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



Alterations in a good and workmanlike manner, and (3) plans and specifications
showing that the improvements and methods of installation described therein will
not adversely affect the Leased Premises Structure or Systems. Tenant may make
any other Alterations without the prior written consent of the Landlord provided
such Alterations comply with all of the provisions of the following paragraph.
Landlord's approval of Alterations shall not be a representation by Landlord
that such Alterations comply with any Law or with the REA. Approval by Landlord
of any of Tenant's drawings or plans and specifications shall not constitute a
representation or warranty by Landlord as to the adequacy or sufficiency of such
drawings or plans and specifications, or the Alterations to which they relate,
for any use, purpose, or condition, but such approval shall merely be the
approval of Landlord as required hereunder. If Landlord engages any third party
in connection with the review or construction of any Alterations, Tenant shall
reimburse Landlord the actual reasonable and customary expenses incurred by
Landlord in connection with engaging such third party.
(b)    In the event that Landlord gives its prior written consent to any
Alterations, or if such consent is not required, Tenant agrees that in
connection with any Alteration: (i) the fair market value of the Leased Premises
shall not be lessened in any material respect after the completion of any such
Alteration, or its structural integrity impaired or its systems adversely
affected; (ii) the Alteration and any Alteration theretofore made or thereafter
to be made shall not in the aggregate reduce the gross floor area of the
Improvements (provided, however, that modifications to the interior of the
Improvements, including, without limitation, interior walls, shall not be deemed
to reduce the gross floor area); (iii) all such Alterations shall be performed
in a good and workmanlike manner using new materials of a quality at least equal
to the quality of the original Improvements, and shall be expeditiously
completed in compliance with all Legal Requirements and the REA, and Tenant
shall deliver to Landlord upon completion reproducible “as built” drawings of
such Alterations, certified as accurate by the architect or engineer selected by
Tenant to supervise such work, and copies of any new or revised Certificates of
Occupancy; (iv) all work done in connection with any such Alteration shall
comply with all Insurance Requirements and Tenant shall provide Landlord with a
certificate evidencing the insurance required under Paragraph 15(b)(vi); (v)
Tenant shall promptly pay all costs and expenses of any such Alteration, and
shall (subject to the provisions of Paragraph 19 hereof) discharge all liens
filed against any of the Leased Premises arising out of the same; (vi) Tenant
shall procure and pay for all permits and licenses required in connection with
any such Alteration; (vii) all such Alterations shall be the property of
Landlord and shall be subject to this Lease; and (viii) any Alteration which
involves the Leased Premises Structure or Systems, or enlarges the size of any
Improvements, or the estimated cost of which in any one instance exceeds One
Hundred Thousand Dollars ($100,000.00), shall be (A) made under the supervision
of an architect or engineer reasonably acceptable to Landlord and in accordance
with plans and specifications which shall be submitted to Landlord for
Landlord's review and approval prior to the commencement of the Alterations, and
(B) performed by a contractor reasonably acceptable to Landlord. Tenant shall
promptly reimburse Landlord for the actual reasonable and customary expenses
incurred by Landlord in connection with engaging such architect or engineer.
14.    Condemnation.
(a)    In the event of a Taking of all of the Leased Premises, this Lease shall
terminate as of the earlier of: (i) the date title to the condemned real estate
vests in the condemnor; and (ii) the date on which Tenant is deprived of
possession of all of the Leased

27
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



Premises. In such event, the Basic Rent herein reserved and all Additional Rent
and other sums payable hereunder shall be apportioned and paid in full by Tenant
to Landlord to the date this Lease is so terminated, all Basic Rent, Additional
Rent and other sums payable hereunder prepaid for periods beyond that date shall
forthwith be repaid to Tenant, and neither party shall thereafter have any
liability hereunder, except that any obligation or liability of either party,
actual or contingent, under this Lease which has accrued on or prior to such
termination date shall survive.
(b)    In the event of a Taking (other than a Temporary Taking) of
“Substantially All of the Leased Premises” (as herein defined), Tenant may, at
its option, upon thirty (30) days written notice to Landlord, which shall be
given no later than ninety (90) days following the Taking, have the right to
terminate this Lease. All Basic Rent and other sums payable by Tenant hereunder
shall be apportioned and paid through and including the date Tenant terminates
this Lease, and neither Landlord nor Tenant shall have any rights in any
compensation or damages payable to the other in connection with such
condemnation. For purposes of this provision, “Substantially All of the Leased
Premises” shall mean (i) so much of the Leased Premises as, when taken, leaves
the untaken portion unsuitable, in the reasonable opinion of Tenant and
Landlord, for the continued feasible and economic operation of the Leased
Premises by Tenant for the same purposes as immediately prior to such Taking or
as contemplated herein, (ii) so many of the parking spaces on the Master Tract
as reduces the parking ratio below that which is required by the zoning
ordinance applicable to the Leased Premises (unless the applicable governmental
authority provides a waiver of such parking requirements), and Landlord's
failure to provide substantially similar alternative parking reasonably
acceptable to Tenant within sixty (60) days after such Taking, (iii) so much of
the Leased Premises that access to the Leased Premises is materially impeded, as
reasonably determined by Landlord and Tenant, or (iv) so much of the Leased
Premises as, when taken, results in the loss or suspension of any of Tenant's
material licenses and permits issued under any Health Regulations required to
enable Tenant to operate the Leased Premises as an acute care hospital.
(c)    If only part of the Leased Premises is taken or condemned for a public or
quasi-public use and this Lease does not terminate pursuant to Paragraph14(b)
above (any such taking or condemnation is hereinafter referred to as a “Partial
Taking”), Tenant shall restore, using all reasonable speed and diligence, the
Leased Premises to the condition and to a size as nearly comparable as
reasonably possible to the condition and size thereof immediately prior to the
Taking and Landlord, to the extent of the award it receives in excess of the
costs of collecting the award and value of the Land taken (herein, the “Net
Condemnation Proceeds”), shall deliver such Net Condemnation Proceeds to the
Lender (or other escrow agent acceptable to Landlord) to disburse such Net
Condemnation Proceeds to Tenant for the purpose of restoration of the Leased
Premises as aforesaid, pursuant to such requirements and limitations as may be
reasonably acceptable to Landlord and Lender, including, without limitation,
lien waivers from each of the contractors, subcontractors, materialmen and
suppliers performing the work. If the Net Condemnation Proceeds are insufficient
to restore the Leased Premises, Tenant shall be obligated to pay such
deficiency. To the extent, if any, that Net Condemnation Proceeds from a Partial
Taking remain after Tenant completes restoration of the untaken portion of the
Leased Premises, all such remaining Net Condemnation Proceeds shall be paid to
Landlord, and there shall be no abatement of the Basic Rent or Additional Rent.

28
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



(d)    In the event of a Taking of the entire Leased Premises or of a Taking of
Substantially All of the Leased Premises which results in termination of this
Lease in accordance with Paragraph 14(b) above (either such Taking, being
referred to herein as a “Total Taking”), the entire award from such Total Taking
shall be paid to and be the property of Landlord.
15.    Waiver of Claims and Insurance.
(a)    To the extent provided by law, Landlord will not be liable for and TENANT
RELEASES LANDLORD AND ANY PARTNER, SHAREHOLDER, MEMBER, OFFICER, DIRECTOR,
MANAGER, EMPLOYEE OR AGENT OF LANDLORD FROM AND WAIVES ALL CLAIMS FOR DAMAGE TO
PERSON OR PROPERTY TENANT OR ANY OCCUPANT OF THE LEASED PREMISES SUSTAINS
RESULTING FROM: (i) ANY PART OF THE LEASED PREMISES OR ANY EQUIPMENT OR
APPURTENANCES BECOMING OUT OF REPAIR, OR (ii) ANY EVENT OR OCCURRENCE IN OR
ABOUT THE LEASED PREMISES (UNLESS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF LANDLORD, BUT SPECIFICALLY INCLUDING THOSE EVENTS OR OCCURRENCES
CAUSED BY THE NEGLIGENCE OF LANDLORD), OR (iii) DIRECTLY OR INDIRECTLY ANY ACT
OR NEGLECT OF LANDLORD, TENANT, ANY OCCUPANT OF THE LEASED PREMISES OR ANY OTHER
PERSON (EXCLUDING LANDLORD IF CAUSED BY LANDLORD'S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT). SUBJECT TO THE FOREGOING SENTENCE AND SUBJECT TO THE OTHER TERMS OF
THIS LEASE, IN ANY EVENT, THE LIABILITY OF LANDLORD FOR ANY INJURY, LOSS OR
DAMAGE TO ANY PERSON OR PROPERTY ON OR ABOUT THE LEASED PREMISES, WILL BE
LIMITED TO THOSE DIRECTLY AND SOLELY CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF LANDLORD. FURTHER, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE
LAW, TENANT WAIVES ANY AND ALL IMPLIED WARRANTIES OF LANDLORD AS TO THE QUALITY
OR CONDITION OF THE LEASED PREMISES, OR AS TO THE FITNESS OR SUITABILITY OF THE
LEASED PREMISES FOR ANY PARTICULAR USE, AND LANDLORD EXPRESSLY DISCLAIMS ANY AND
ALL SUCH WARRANTIES.
(b)    Tenant covenants and agrees that from and after the Commencement Date,
Tenant will carry and maintain, at its sole cost and expense, the following
types of insurance, in the amounts specified and in the form hereinafter
provided for:
(i)    Liability insurance in the Commercial General Liability form (or
reasonable equivalent thereto) covering the Leased Premises and Tenant's use
thereof against claims for bodily injury or death, property damage and include
coverage for contractual liability and product liability occurring upon, in or
about the Leased Premises, including Business Auto Liability Insurance including
Hired and Non-Owned Auto coverage, such insurance to be written on an occurrence
basis (not a claims made basis), with coverage of not less than One Million and
No/100 Dollars ($1,000,000.00) per occurrence and Two Million and No/100 Dollars
($2,000,000.00) in the aggregate, having a deductible not greater than $10,000
per occurrence. The insurance coverage required under this Paragraph 15(b)(i)
shall, in addition, extend to any liability of Tenant arising out of the
indemnities provided for in this Lease and, if necessary, the policy shall
contain a contractual endorsement to that effect. Notwithstanding the provisions
of Paragraph 15(d) below, the general aggregate limits under the Commercial
General

29
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



Liability insurance policy or policies must apply separately to the Leased
Premises and to the Tenant's use thereof (and not to any other location or use
of Tenant) and such policy shall contain an endorsement to that effect. The
certificate of insurance evidencing the Commercial General Liability form of
policy shall (i) specify on the face thereof that the limits of such policy
apply separately to the Leased Premises, and (ii) have the applicable
endorsements attached thereto.
(ii)    Property Insurance written on the “All-Risk” or equivalent form
(including coverage for fire, vandalism, malicious mischief and perils broadened
to include the so-called “all risk of physical loss”, wind/hail, named
windstorm, law and ordinance, demolition, and increased cost of construction) on
a Replacement Cost Basis (as defined below) against loss or damage to the Leased
Premises and all other improvements now or hereafter located on the Land
(including, without in any manner limiting the generality of the foregoing,
flood insurance if the Leased Premises are located in a flood hazard area or
such additional insurance as may be required by any Lender), having a deductible
of not greater than $25,000 per occurrence; and in an amount sufficient to
prevent Landlord or Tenant from becoming a co-insurer of any loss, without
deduction for depreciation, but in any event in amounts not less than the
greater of (1) one hundred percent (100%) of the actual replacement cost of such
Leased Premises and Improvements (including but not limited to the cost of
demolition of the damaged Improvements, including soft costs and the cost
associated with changes in Legal Requirements, but excluding footings and
foundations and other parts of the Improvements which are not insurable), or (2)
the full face amount of any first lien loan secured by the Land (“Replacement
Cost Basis”). The policy shall contain an agreed value endorsement. Landlord
shall have the right to require from Tenant, not more often than once every
twelve (12) months, reasonable evidence of the value of the Leased Premises.
Such insurance shall also include coverage for Tenant's contents and personal
property on a Replacement Cost Basis;
(iii)    business income/business interruption insurance and extra expense
coverage (collectively, “Business Income Insurance”) with coverage that will
reimburse Tenant for no less than twelve (12) months direct and indirect loss of
income (but in any event in an amount equal to the Basic Rent and all Additional
Rent due Landlord) arising out of all perils insured against by Tenant's
policies of property and boiler and machinery insurance, including service
interruptions, prevention of, or denial of use or access to, all or part of the
Leased Premises;
(iv)    boiler and machinery or equipment breakdown insurance covering property
damage to the Leased Premises and to the major components of any central
heating, air conditioning or ventilation systems, and such other equipment as
Landlord may require. The policy shall include coverage for business
interruption due to mechanical equipment malfunctions, including expediting and
extra expense in an amount usual and customary for similar risks, or as
determined by Landlord, and having a deductible of not greater than $25,000;
coverage shall be on a broad form comprehensive basis. Unless the insurance
required in Clauses (ii), (iii) and (vi) of this Paragraph 15(b) is provided on
a single policy, a Joint Loss Agreement between separate policies must be
provided on each policy;

30
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



(v)    workmen's compensation insurance to the extent required by the laws of
the State to the extent necessary to protect Landlord, Tenant, Lender and the
Leased Premises against claims for work related injury or illness by employees
of Tenant and any partner, shareholder, member, officer, director, manager,
employee or agent of Tenant; and employer's liability insurance with limits not
less than $1,000,000 per accident/disease/employee.
(vi)    whenever Tenant shall be engaged in making any Alterations, restoration,
repairs or construction work of any kind (“Work”), Tenant shall obtain or cause
its contractors to obtain completed value builder's risk insurance and Tenant or
its contractors shall obtain general liability, auto liability, worker's
compensation insurance or other adequate insurance coverage covering all
operations and persons employed in connection with the Work, whether by Tenant,
its contractors or subcontractors and with respect to whom death or bodily
injury claims could be asserted against Tenant or Landlord;
(vii)    professional liability insurance applicable to Tenant and its
employees, and services provided by Tenant and its employees, in the minimum
amount of Ten Million and No/100 Dollars ($10,000,000.00) per occurrence, having
a deductible of not greater than $100,000 (provided that coverage in excess of
$1,000,000 may be provided by way of umbrella/excess liability insurance); and
Tenant agrees to cause all physicians associated with the Hospital to maintain
professional liability insurance in accordance with the by-laws and other rules
and regulations of the Hospital as amended and modified from time to time;
(viii)    umbrella/excess liability insurance covering Tenant, in the minimum
amount of Ten Million and No/100 Dollars ($10,000,000.00) per occurrence and Ten
Million and No/100 Dollars ($10,000,000.00) in the aggregate;
(ix)    Employee Dishonesty coverage for loss arising out of or in connection
with any fraudulent or dishonest acts committed by the employees of Tenant,
acting alone or in collusion with others, in a minimum amount of $1,000,000;
(x)    Pollution Legal Liability applicable to bodily injury, property damage,
whether on or off the Leased Premises, including loss of use of damaged property
or of property that has not been physically injured or destroyed; cleanup costs;
and defense, or settlement of claims; all in connection with any loss arising
from the Leased Premises. Coverage shall be maintained in an amount or at least
$1,000,000 per loss, with an annual aggregate of at least $5,000,000; and
(xi)    Employment Practices Liability covering the conduct of the Tenant with
respect to a current, prospective or former employee, including, but not limited
to (i) wrongful termination (including constructive discharge) of an employee
(ii) violation of any state, federal or local civil rights or
anti-discrimination and/or fair employment practices law and/or (iii) commission
of a common tort arising out of and in the course of employment except to the
extent that the tort allegedly results in bodily injury or property damage.
Coverage shall also include losses resulting from claims made by any natural

31
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



person who is a customer, vendor, service provider or other business invitee of
the Tenant. Coverage shall be maintained in an amount of at least $1,000,000 per
loss.
(c)    All policies of the insurance provided for in this Paragraph 15 shall be
issued in form reasonably acceptable to Landlord by insurance companies with a
rating of not less than “A-” and a financial size of not less than “XI” in the
most current available “Best's Insurance Reports”, and licensed to do business
in the State. At the option of Tenant, Tenant shall have the right to provide to
Landlord, in lieu of the actual policies of insurance, a certificate (executed
by a duly authorized agent of the appropriate insurance carrier) which shall
evidence the existence of all insurance required by this Paragraph 15, in the
form required and with applicable endorsements attached thereto. The Landlord
retains the right to obtain copies of all Tenant policies. Each and every such
policy:
(i)    shall, to the extent available, name Landlord, any Lender and any other
party reasonably designated by Landlord or any Lender, as an additional insured
and/or mortgagee with mortgagee endorsement with respect to casualty and
business interruption or rental insurance policies under New York (or equivalent
in other areas) long form non-contributory endorsement, as applicable;
(ii)    shall be delivered to Landlord prior to delivery of possession of the
Leased Premises to Tenant and thereafter prior to the expiration of each such
policy, and, as often as any such policy shall expire or terminate; provided
that in connection with the expiration of any particular policy, Tenant shall be
entitled to furnish a binder (or other written documentation reasonably
acceptable to Landlord) to evidence the existence of coverage meeting the
requirements of this Paragraph 15, to be effective until issue of the actual
policy. Renewal or additional polices shall be procured and maintained by Tenant
in like manner and to like extent, and evidence of the renewal or replacement of
such policy shall be provided to Landlord and each Lender at least thirty (30)
days prior to the expiration of each such policy;
(iii)    shall, to the extent available (excluding the policies required
pursuant to Paragraphs 15(b)(vii), (viii), (ix) and (xi)) contain a provision
that the insurer waives any right of subrogation against Landlord, any Lender
and any other party reasonably designated by Landlord or any Lender;
(iv)    shall, to the extent available, contain a provision that the insurer
will give to Landlord, any Lender, and such other parties in interest at least
thirty (30) days’ notice in writing in advance of any cancellation or
termination; provided, however, that regardless of whether such provision is
available, Tenant will immediately provide Landlord and any Lender written
notice of any notice, written or oral, it receives or makes with respect to
cancellation or material change to any of the insurance referred to herein; and
(v)    shall, to the extent applicable and available, be written as a primary
policy which does not contribute to and is not in excess of any coverage which
Landlord may carry.

32
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



(d)    Any insurance provided for in this Paragraph 15 may be maintained by
means of a policy or policies of blanket insurance, covering additional items or
locations or insured; provided, however, that:
(i)    Landlord, any Lender, and any other parties in interest from time to time
designated by Landlord to Tenant shall be named as an additional insured and a
loss payee thereunder as its interest may appear;
(ii)    the coverage afforded Landlord, any Lender, and any such other parties
in interest will not be reduced or diminished by reason of the use of such
blanket policy of insurance;
(iii)    any such policy or policies shall specify therein the amount of the
total insurance that includes the Improvements, the contents of the Leased
Premises (including the Equipment) and business income; and
(iv)    the requirements set forth in this Paragraph 15 are otherwise satisfied.
(e)    (In the event that Tenant shall fail to carry and maintain the insurance
coverages set forth in this Paragraph 15, Landlord may procure such policies of
insurance and Tenant shall promptly reimburse Landlord therefor.
(f)    Landlord may, at any time but no more often than annually (except that
any such review may be required at any time in the case of an alteration to the
Leased Premises which has an aggregate cost greater than Fifty Thousand and
No/100 Dollars ($50,000.00)), require a review of the insurance coverage and
limits of liability to determine whether (i) the coverage and the limits are
reasonable and adequate in the then existing circumstances and consistent with
comparable facilities in the Greater Dallas/Fort Worth area, and (ii) such
coverage and limits satisfy the requirements of any Mortgage with respect to the
Leased Premises. The review shall be undertaken on a date and at a time set
forth in a Landlord's notice requesting a review and shall be conducted at the
Leased Premises. If Landlord's review determines that the coverage and limits do
not meet the aforementioned standards, Landlord shall have the right to require
Tenant to increase, add or adjust such coverage and limits to comply with such
prevailing market standard or to comply with the requirements of any such
Mortgage.
(g)    General provisions with respect to Tenant's insurance shall include:
(i)    on or before the date Tenant or Tenant's agents enter the Leased Premises
for any reason, and again before any insurance policy expires, Tenant will
deliver to Landlord, at Landlord's option, the original policy or an original
certificate of insurance or binders showing that Tenant has in place the
insurance coverage required by this Lease; provided, however that during the
time prior to the Commencement Date that Tenant or Tenant's agents are in the
Leased Premises solely for the purpose of installing Tenant's furniture,
fixtures and equipment, Tenant shall only be required to have in place the
insurance coverage required by Paragraphs 15(b)(i), (ii), (v) and (vi);

33
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



(ii)    if Tenant fails to comply with any of the insurance requirements stated
in this Lease, Landlord may obtain such insurance and keep the same in effect
and Tenant shall pay to Landlord the premium cost thereof upon demand;
(iii)    all policies, certificates of insurance or binders shall set forth the
coverage, the limits of liability, the name of the carrier, the policy number,
and the period of coverage;
(iv)    all policies of insurance shall, to the extent available, (A) contain an
endorsement or agreement by the insurer that any loss shall be payable in
accordance with the terms of such policy notwithstanding any act or negligence
of Landlord or any party holding under Landlord which might otherwise result in
a forfeiture of said insurance and the further agreement of the insurer waiving
all rights of setoff, counterclaim or deductions against Landlord, and (B)
indemnify any Lender and its directors, officers, representatives, agents and
employees against losses due to their contributory negligence.
(h)    Waiver of Subrogation. EACH PARTY HEREBY WAIVES, TO THE MAXIMUM EXTENT
PERMITTED BY LAW, EVERY RIGHT OR CAUSE OF ACTION FOR THE EVENTS WHICH OCCUR OR
ACCRUE DURING THE TERM FOR ANY AND ALL LOSS OF, OR DAMAGE TO, ANY OF ITS
PROPERTY (WHETHER OR NOT SUCH LOSS OR DAMAGE IS CAUSED BY THE FAULT OR
NEGLIGENCE OF THE OTHER PARTY OR ANYONE FOR WHOM SAID OTHER PARTY MAY BE
RESPONSIBLE), WHICH LOSS OR DAMAGE IS COVERED BY VALID AND COLLECTIBLE FIRE,
“ALL RISK” OR SIMILAR POLICIES COVERING REAL PROPERTY, PERSONAL PROPERTY OR
BUSINESS INTERRUPTION INSURANCE POLICIES, TO THE EXTENT THAT SUCH LOSS OR DAMAGE
IS RECOVERED UNDER SAID INSURANCE POLICIES CARRIED BY SUCH PARTY. Said waivers
are in addition to, and not in limitation or derogation of, any other waiver or
release contained in this Lease with respect to any loss or damage to property
of the parties hereto. Each party will give its insurance carrier written notice
of the terms of such mutual waiver, and the insurance policies will be properly
endorsed, if necessary, to prevent the invalidation of coverage by reason of
said waiver.
(i)    In addition to the insurance requirements set forth above in this
Paragraph 15, Tenant shall carry and maintain, at its sole cost and expense,
such additional insurance as any Lender may require Landlord or Tenant to
maintain with respect to the Leased Premises.
16.    Damage and Destruction.
(a)    If the Leased Premises shall be damaged or destroyed by fire or other
casualty, Tenant shall give Landlord immediate written notice thereof and, at
Tenant's sole cost and expense, shall promptly and diligently proceed to adjust
the loss with the insurance companies (subject to the approval of the Lender (if
applicable) and of Landlord) and arrange for the disbursement of insurance
proceeds, and repair, rebuild or replace such Leased Premises, so as to restore
the Leased Premises to the condition in which they were immediately prior to
such damage or destruction.

34
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



(b)    The net proceeds of any insurance recovered by reason of such damage or
destruction in excess of the cost of adjusting the insurance claim and
collecting the insurance proceeds (such excess being referred to herein as the
“Net Insurance Proceeds”) shall be held by the Lender (provided that such Lender
is a bank, savings association, insurance company or other similar institutional
lender; herein called “Institutional Lender”), or, if no Institutional Lender
then holds a mortgage lien or deed of trust on the Leased Premises, by any
escrow agent which is reasonably acceptable to Landlord and Tenant; and the Net
Insurance Proceeds shall be released for the purpose of paying the fair and
reasonable cost of restoring such Leased Premises and other improvements. If any
damage or destruction shall occur at such time as Tenant shall not have
maintained insurance in accordance with Paragraph 15, Tenant shall pay to
Landlord (or to the Lender if the Lender so requires) the amount of the Net
Insurance Proceeds that would have been received had such insurance been in
effect (the “Tenant Insurance Payment”).
(c)    Such Net Insurance Proceeds or Tenant Insurance Payment shall be released
to Tenant, or to Tenant's contractors, from time to time as the work progresses,
pursuant to such requirements and limitations as may be reasonably acceptable to
Landlord and Lender (if the Lender so requires), including, without limitation,
(i) lien waivers from each of the contractors, subcontractors, materialmen and
suppliers performing the work, (ii) satisfactory evidence, including architects'
certificates, of the stage of completion, of the estimated cost of completion
and of performance of the work to date in a good and workmanlike manner in
accordance with the contracts, plans and specifications, and all Insurance
Requirements and Legal Requirements, (iii) other reasonable evidence of cost and
payment so that Landlord and Lender can verify that the amounts disbursed from
time to time are represented by work that is completed in place or materials
delivered to the site and free and clear of mechanics' lien claims, and (iv)
satisfactory evidence that the funds not disbursed are sufficient to complete
the remaining work. Ten percent (10%) of the funds may be retained until thirty
(30) days after the restoration is substantially complete and all governmental
approvals are issued. If the Net Insurance Proceeds (less any applicable
deductible) are insufficient to restore the Leased Premises, Tenant shall be
obligated to pay such deficiency and the amount of any such deductible.
Notwithstanding the foregoing, if the Net Insurance Proceeds are less than Fifty
Thousand and No/100 Dollars ($50,000.00), and if the Lender agrees in writing,
such Net Insurance Proceeds may be held by Tenant and used by Tenant to pay the
fair and reasonable cost of restoring such Leased Premises.
(d)    If the Net Insurance Proceeds or Tenant Insurance Payment exceed the full
cost of the repair, rebuilding or replacement of the damaged Leased Premises or
other improvements, then, so long as no default or Event of Default then exists,
the amount of such excess Net Insurance Proceeds or Tenant Insurance Payment
shall be paid to Tenant upon the completion of such repair, rebuilding or
replacement; provided, however, that if Lender applies such excess proceeds on
account of the debt owed to it, then Tenant shall receive a credit against Basic
Rent in the amount of such excess proceeds, which shall be applied to Basic Rent
accruing during the initial Term of this Lease in the inverse order of payment,
commencing with the Basic Rent payment for the final month of the initial Term
of this Lease. Landlord agrees not to unreasonably withhold or delay any
approvals required to be obtained by Tenant from Landlord pursuant to the
provisions of this Paragraph 16. If a default or an Event of Default exists at
the time it is determined that the Net Insurance Proceeds or Tenant Insurance
Payment exceed the full cost of the repair, rebuilding or replacement of the
damaged Leased Premises or other improvements, then the amount of such excess
Net Insurance Proceeds or Tenant Insurance

35
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



Payment shall first be paid to and used by Landlord to remedy such default or
Event of Default, and the remainder, if any, shall be delivered to Tenant or
Lender, in accordance with the terms set forth immediately above.
(e)    In addition to any other requirements set forth in this Lease, whenever
Tenant shall be required to carry out any work or repair and restoration
pursuant to this Paragraph 16, Tenant, prior to the commencement of such work,
shall deliver to Landlord for Landlord's prior approval a list of the architects
and general contractor(s) who will perform the work and a full set of the plans
and specifications therefor, together with a copy of all approvals and permits
which shall be required from any governmental authority having jurisdiction.
After completion of a repair or restoration which in the aggregate costs in
excess of Fifty Thousand and No/100 Dollars ($50,000.00), Tenant shall, as soon
as reasonably possible, obtain and deliver to Landlord a Certificate of
Substantial Completion from the inspecting architect and a permanent Certificate
of Occupancy (or amended Certificate of Occupancy), if required by applicable
laws, issued by the appropriate authority with respect to the use of the Leased
Premises, as thus repaired and restored. Any such work or repair and
restoration, in all cases, shall be carried out by Tenant in a good and
workmanlike manner with materials at least equal in quality to the original
materials used therefor prior to the damage or destruction.
(f)    If, after an Event of Default by Tenant, Landlord shall carry out any
such work or repair and restoration pursuant to the provisions of this Paragraph
16, then Landlord shall be entitled to withdraw monies held for application to
the costs of such work from time to time as such costs are incurred
(g)    In the event of any casualty (whether or not insured against) resulting
in damage to the Leased Premises or any part thereof, the Term shall
nevertheless continue and there shall be no abatement or reduction of Basic
Rent, Additional Rent or any other sums payable by Tenant hereunder.
17.    Subordination to Financing.
(a)    (i)     Subject to the provisions of Paragraph 17(a)(ii), Tenant agrees
that this Lease shall at all times be subject and subordinate to the lien of any
Mortgage, and Tenant agrees, upon demand, without cost, to execute instruments
as may be required to further effectuate or confirm such subordination.
(ii)    Except as expressly provided in this Lease by reason of the occurrence
of an Event of Default, Tenant's tenancy and Tenant's rights under this Lease
shall not be disturbed, terminated, or otherwise adversely affected, nor shall
this Lease be affected, by any default under any Mortgage, and in the event of a
foreclosure or other enforcement of any Mortgage, or sale in lieu thereof, the
purchaser at such foreclosure sale shall be bound to Tenant, subject to the
provisions of Paragraph 26 hereof, for the Term of this Lease and any Renewal
Term, the rights of Tenant under this Lease shall expressly survive, and this
Lease shall in all respects continue in full force and effect so long as no
Event of Default has occurred and is continuing. Tenant shall not be named as a
party defendant in any such foreclosure suit, except as may be required by Law.
Any Mortgage to which this Lease is now or hereafter subordinate shall provide,
in effect, that during the time this Lease is in force the Net Insurance
Proceeds and Net Condemnation

36
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



Proceeds shall be permitted to be used for restoration of the Leased Premises in
accordance with the provisions of this Lease.
(b)    Notwithstanding the provisions of Paragraph 17(a), the holder of any
Mortgage to which this Lease is subject and subordinate shall have the right, at
its sole option, at any time, to subordinate and subject the Mortgage, in whole
or in part, to this Lease by recording a unilateral declaration to such effect,
provided that such holder shall have agreed that during the time this Lease is
in force and that no default or Event of Default exists, the Net Insurance
Proceeds and Net Condemnation Proceeds shall be permitted to be used for
restoration of the Leased Premises in accordance with the provisions of this
Lease.
(c)    At any time prior to the expiration of the Term, Tenant agrees, at the
election and upon demand of any owner of the Leased Premises, or of a Lender who
has granted non-disturbance to Tenant pursuant to Paragraph 17(d) below, to
attorn, from time to time, to any such owner or Lender, upon the terms and
conditions of this Lease, for the remainder of the Term. The provisions of this
Paragraph 17(c) shall inure to the benefit of any such owner or Lender, shall
apply notwithstanding that, as a matter of Law, this Lease may terminate upon
the foreclosure of the Mortgage, shall be self-operative upon any such demand,
and no further instrument shall be required to give effect to said provisions.
(d)    Upon Landlord's, Tenant's or Lender's request, Landlord, Tenant and
Lender shall enter into a subordination, non-disturbance and attornment
agreement (an “SNDA”) in form and content reasonably acceptable to Landlord,
Tenant and Lender, in confirmation of the foregoing provisions of this Paragraph
17. Tenant hereby agrees for the benefit of Lender that Tenant will not, (i)
without in each case the prior written consent of Lender, which shall not be
unreasonably withheld, conditioned or delayed, amend or modify this Lease
(provided, however, Lender, in Lender's sole discretion may withhold or
condition its consent to any amendment or modification which would or could (A)
alter in any way the amount or time for payment of any Basic Rent, Additional
Rent or other sum payable hereunder, (B) alter in any way the absolute and
unconditional nature of Tenant's obligations hereunder or materially diminish
any such obligations, (C) result in any termination hereof prior to the end of
the Term, or (D) otherwise, in Lender's reasonable judgment, affect the rights
or obligations of Landlord or Tenant hereunder), or enter into any agreement
with Landlord so to do, (ii) without the prior written consent of Lender which
may be withheld in Lender's sole discretion, cancel or surrender or seek to
cancel or surrender this Lease or the Term hereof, or enter into any agreement
with Landlord to do so (the parties agreeing that the foregoing shall not be
construed to affect the rights or obligations of Tenant, Landlord or Lender with
respect to any termination rights expressly granted to Tenant in this Lease), or
(iii) pay any installment of Basic Rent more than one (1) month in advance of
the due date thereof or otherwise than in the manner provided for in this Lease.
(e)    (If there is a conflict between the provisions contained in any SNDA
contemplated by Paragraph 17(d) and the provisions contained in this Paragraph
17, the provisions contained in the SNDA shall control.
18.    Assignment or Subleasing.
(a)    Without Landlord's prior written consent, which Landlord may withhold in
its sole discretion, Tenant will not (i) voluntarily or involuntarily assign,
mortgage or pledge this

37
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



Lease, or (ii) advertise that any portion of the Leased Premises is available
for lease. If Landlord consents to an assignment, Landlord will document its
consent. No assignment, whether in violation hereof, approved by Landlord or
permitted under this Paragraph 18 relieves Tenant from liability or the
obligation to comply with the provisions of this Lease and notwithstanding any
such assignment, Tenant shall continue to remain fully liable for all
liabilities and obligations under this Lease. Landlord's consent to an
assignment is not consent to any other assignment. Any assignment without
Landlord's consent shall be void and in addition shall constitute an Event of
Default.
(b)    Unless Tenant is a corporation of which all the outstanding shares of
stock regularly entitled to vote for the election of directors of the
corporation are listed on a national securities exchange (as defined in the
Securities Exchange Act of 1934, as amended), the voluntary or involuntary
transfer, whether directly or indirectly, of a controlling interest in the
stock, partnership interests, membership interests or other ownership interests
of Tenant shall be deemed to be an assignment of this Lease for which Landlord's
prior written consent is required. Any such transfer without such consent shall
be an Event of Default under this Lease without further notice to Tenant. As
used herein, a “controlling interest” shall mean, with respect to any
corporation, limited liability company, partnership or other legal entity, the
possession, directly or indirectly, of the power to cause the direction of the
management and policies of Tenant or such other corporation, limited liability
company, partnership or other legal entity, whether through the ownership of
voting securities, partnership interests or other equity interests, or
otherwise, and shall include specifically, but without limitation, each of (i)
any general partner's interest in any partnership, (ii) any manager's or
managing member's interest in the Tenant, and (iii) a majority of the
outstanding ownership interests in any entity.
(c)    In the case of an assignment of this Lease, Tenant shall, within fifteen
(15) days after the execution and delivery of any such assignment, deliver to
Landlord (i) a duplicate original of such assignment, (ii) an agreement executed
and acknowledged by the assignee wherein the assignee shall agree to assume and
agree to observe and perform all of the terms and provisions of this Lease on
the part of the Tenant to be observed and performed from and after the date of
such assignment, and (iii) an executed instrument in recordable form to amend
any Memorandum of this Lease that has been recorded.
(d)    Tenant shall reimburse Landlord as Additional Rent One Thousand Dollars
($1,000.00) to be applied toward Landlord's legal fees and costs incurred in
conjunction with the processing and documentation of any such assignment,
transfer, change of ownership, mortgage, or encumbrance of this Lease or
Tenant's interest in and to the Leased Premises.
(e)    Tenant shall not have the right to sublease any portion of the Leased
Premises without Landlord's prior written consent, not to be unreasonably
withheld or delayed. If Landlord consents to a sublease, Tenant shall deliver a
duplicate original to Landlord within fifteen (15) days after full execution
thereof. No sublease, whether in violation hereof, approved by Landlord or
permitted under this Paragraph 18 relieves Tenant from liability or the
obligation to comply with the provisions of this Lease and notwithstanding any
such sublease, Tenant shall continue to remain fully liable for all liabilities
and obligations under this Lease. Landlord's consent to a sublease is not
consent to any other sublease. Any sublease without Landlord's consent shall be
void and in addition shall constitute an Event of Default. Upon the occurrence
and during the existence of an Event of Default under this Lease, Landlord shall
have the right to

38
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



collect all rents and other sums of money payable under any sublease of any of
the Leased Premises, in which case Tenant shall receive a credit against Basic
Rent and any other sums owing to Landlord pursuant to the terms of this Lease in
the amount of Tenant's share of the payments received by Landlord.
19.    Permitted Contests.
(a)    After prior written notice to Landlord and Lender, Tenant shall not be
required to (i) pay any Imposition, (ii) comply with any Legal Requirement,
(iii) discharge or remove any lien referred to in Paragraphs 10 or 13, or (iv)
take any action with respect to any violation referred to in Paragraph 12(b), so
long as Tenant shall contest, in good faith and at its sole cost and expense,
the existence, the amount or the validity thereof, the amount of the damages
caused thereby, or the extent of its or Landlord's liability therefor, by
appropriate proceedings which, as a condition to Tenant's right to contest the
same pursuant to this Paragraph 19, shall operate during the pendency thereof to
prevent (A) the collection of, or other realization upon, the Imposition or lien
so contested, (B) the sale, forfeiture or loss of any of the Leased Premises,
any Basic Rent or any Additional Rent to satisfy the same or to pay any damages,
fines or penalties caused by the violation of any such Legal Requirement, (C)
any interference with the use or occupancy of any of the Leased Premises, (D)
any interference with the payment of any Basic Rent or any Additional Rent or
other sums payable hereunder, and (E) the cancellation of any fire or other
insurance policy. Upon the request of Landlord or Lender, at the time of
commencement of or at any time during any such contest, Tenant shall provide to
Landlord and Lender a letter of credit or a bond of a surety acceptable to
Landlord and Lender in an amount satisfactory to Landlord and Lender.
(b)    In no event shall Tenant pursue any contest with respect to any
Imposition, Legal Requirement, lien, or violation, referred to above in such
manner that exposes Landlord or Lender to the risk of (i) criminal liability,
penalty or sanction, (ii) any civil liability, penalty or sanction, or (iii)
defeasance of its interest in the Leased Premises.
(i)    Tenant agrees that each such contest shall be promptly and diligently
prosecuted to a final conclusion, except that Tenant shall, so long as the
conditions of Paragraphs 19(a) and 19(b) are at all times complied with, have
the right to attempt to settle or compromise such contest through negotiations.
Tenant shall pay and shall indemnify, defend and save Lender and Landlord
harmless against any and all losses, damages, liabilities, judgments, decrees
and costs (including all reasonable attorneys' fees and expenses) in connection
with any such contest and shall, promptly after the final determination of such
contest, fully pay and discharge the amounts which shall be levied, assessed,
charged or imposed or be determined to be payable therein or in connection
therewith, together with all penalties, fines, interest, costs and expenses
thereof or in connection therewith, and perform all acts the performance of
which shall be ordered or decreed as a result thereof.
20.    Default Provisions.
(a)    The occurrence of any one or more of the following events shall
constitute an “Event of Default” under this Lease:

39
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



(i)    a failure by Tenant to make (regardless of the pendency of any
bankruptcy, reorganization, receivership, insolvency or other proceedings, at
law, in equity or before any administrative tribunal which had or might have the
effect of preventing Tenant from complying with the provisions of this Lease)
any payment of Basic Rent, Additional Rent or other sum herein required to be
paid by Tenant under this Lease which continues unremedied for a period of ten
(10) days after written notice in accordance with Paragraph 22 below given to
Tenant by Landlord or Lender or Lender's designee; provided, however, that
Landlord shall not be required to give Tenant more than two (2) such notices in
any twelve (12) month period, and if Tenant fails to make any such payment after
Landlord has delivered two (2) such notices in any twelve (12) month period, any
subsequent failure in such twelve (12) month period to timely pay shall be an
Event of Default hereunder on the day after the due date, without notice;
(ii)    Tenant's failure to deliver any documents or to comply with any of its
other obligations pursuant to Paragraphs 17 or 23, respectively, within the
applicable time period set forth in those Paragraphs, or Tenant's breach of the
provisions of Paragraph 18;
(iii)    Tenant's failure to comply with the Permitted Uses set forth herein and
such failure continues for a period of fifteen (15) Business Days after Landlord
has delivered to Tenant written notice thereof;
(iv)    Tenant's failure to comply with the terms of any Permitted Encumbrance,
REA, Legal Requirement, or Insurance Requirement within the times set forth
therein, or if no time is specified therein, then within thirty (30) days after
written notice thereof is given by Landlord or Lender or Lender's designee to
Tenant (“Nonperformance Notice”) or if such default is of such a nature that it
cannot reasonably be cured within such period of thirty (30) days, such period
shall be extended for such longer time as is reasonably necessary provided that
Tenant has commenced to cure such default within said period of thirty (30) days
and is actively, diligently and in good faith proceeding with continuity to
remedy such default and completes same no later than one hundred twenty (120)
days after the date of the Nonperformance Notice;
(v)    failure by Tenant to perform and observe, or a violation or breach of,
any provision in this Lease (other than those provisions specifically addressed
otherwise in this Paragraph 20(a)) and such default shall continue for a period
of thirty (30) days after a Nonperformance Notice is given by Landlord or Lender
or Lender's designee to Tenant or if such default is of such a nature that it
cannot reasonably be cured within such period of thirty (30) days, such period
shall be extended for such longer time as is reasonably necessary provided that
Tenant has commenced to cure such default within said period of thirty (30) days
and is actively, diligently and in good faith proceeding with continuity to
remedy such default and completes same no later than ninety (90) days after the
date of the Nonperformance Notice;
(vi)    Tenant shall (A) voluntarily be adjudicated a bankrupt or insolvent, (B)
voluntarily consent to the appointment of a receiver or trustee for itself or
for any of the Leased Premises, (C) voluntarily file a petition seeking relief
under the bankruptcy or other similar Laws of the United States, any state or
any jurisdiction, (D) voluntarily file

40
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



a general assignment for the benefit of creditors, or (E) admit in writing its
inability to pay its debts generally as they become due;
(vii)    a court shall enter an order, judgment or decree appointing, with the
voluntary consent of Tenant or any guarantor of Tenant's obligations hereunder,
a receiver or trustee for Tenant or for the Leased Premises or approving a
petition filed against Tenant or any guarantor of Tenant's obligations hereunder
which seeks relief under the bankruptcy or other similar Laws of the United
States or any State, and such order, judgment or decree shall remain in force,
undischarged or unstayed, ninety (90) days after it is entered;
(viii)    Tenant shall in any insolvency proceedings be liquidated or dissolved
or shall voluntarily commence proceedings towards its liquidation or
dissolution;
(ix)    the estate or interest of Tenant in the Leased Premises shall be levied
upon or attached in any proceeding and such estate or interest is about to be
sold or transferred or such process shall not be vacated or discharged within
ninety (90) days after such levy or attachment;
(x)    any representation or warranty made by Tenant in this Lease was untrue in
any material respect when made, and Landlord is adversely affected thereby;
(xi)    any default shall occur under any guaranty of this Lease, after the
expiration of all notice and cure periods set forth therein, and Tenant fails to
provide a substitute guaranty or guarantor reasonably acceptable to Landlord
within thirty (30) days of receipt of written notice of such default from
Landlord;
(xii)    Tenant's violation of any of Tenant's Loan Covenants (as defined in
Paragraph 36), after the expiration of all notice and cure periods set forth in
the Construction Loan (also defined in Paragraph 36) documents;
(xiii)    Tenant's failure to maintain the insurance required by Paragraph 15 of
this Lease.
(b)    If any Event of Default shall have occurred and remains uncured, Landlord
shall have the right at its option, then or at any time thereafter, to do any
one or more of the following without demand upon or notice to Tenant:
(i)    Landlord may immediately terminate this Lease by written notice to Tenant
of such termination, and in such event the Term and the estate hereby granted
and all rights of Tenant hereunder shall thereupon expire and terminate as if
such date were the date fixed for the expiration of the Term as described in
Paragraph 6, but Tenant shall remain liable for all its obligations accrued
hereunder through the date of Termination, including, including without
limitation, its liability for Basic Rent and Additional Rent as provided in
Paragraph 20(c).
(ii)    Whether or not Landlord elects to terminate this Lease pursuant to
clause (i) above, Landlord may give Tenant notice (following the occurrence and
during

41
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



the existence of an Event of Default) to surrender the Leased Premises to
Landlord on a date specified in such notice (which date shall be no sooner than
ten (10) days after the date of the notice), at which time Tenant shall
surrender and deliver possession of the Leased Premises to Landlord. Upon or at
any time after taking possession of the Leased Premises, Landlord may remove any
persons or property therefrom. Landlord shall be under no liability for or by
reason of any such entry, repossession or removal. No such entry or repossession
shall be construed as an election by Landlord to terminate this Lease unless
Landlord has given Tenant a notice of termination under clause (i) above.
(iii)    After repossession of any of the Leased Premises pursuant to clause
(ii) above, whether or not this Lease shall have been terminated pursuant to
clause (i) above, Landlord may relet the Leased Premises or any part thereof to
such tenant or tenants for such term or terms (which may be greater or less than
the period which would otherwise have constituted the balance of the Term) for
such rent, on such conditions (which may include market rate concessions or free
rent) and for such uses as Landlord, in its sole and absolute discretion, may
determine; and Landlord shall collect and receive any rents payable by reason of
such reletting. The rents received on such reletting shall be applied (A) first
to the actual expenses of such reletting and collection, including without
limitation necessary renovation and alterations of the Leased Premises
(including but not limited to tenant improvement or construction allowances),
reasonable attorneys' fees and any actual, market-based real estate commissions
paid, and (B) thereafter toward payment of all sums due or to become due
Landlord hereunder. If a sufficient amount to pay such expenses and sums shall
not be realized or secured, then Tenant shall pay Landlord any such deficiency
monthly, and Landlord may bring an action therefor as such monthly deficiency
shall arise. Landlord shall not, in any event, be required to pay Tenant any
sums received by Landlord on a reletting of the Leased Premises in excess of the
Basic Rent and Additional Rent provided in this Lease, but such excess shall
reduce any accrued present or future obligations of Tenant hereunder as they
arise. Landlord's re-entry and reletting of the Leased Premises without
termination of this Lease shall not preclude Landlord from subsequently
terminating this Lease as set forth above. Tenant agrees to pay Landlord, as
Additional Rent, immediately upon demand, all reasonable expenses actually
incurred by Landlord in obtaining possession, in performing repairs or
maintenance in preparation for reletting any of the Leased Premises, including
fees and commissions of attorneys, architects, agents and brokers.
(iv)    If Tenant shall fail to make payment of any installment of Basic Rent or
any Additional Rent after the date when each such payment is due (after
expiration of any applicable notice and cure periods), in addition to the Late
Charge due under Paragraph 7, Tenant shall pay to Landlord a sum equal to the
lesser of: (x) the highest lawful interest rate in the State; or (y) four
percent (4%) per annum above the then current Prime Rate, as hereinafter
defined, of the amount unpaid (the “Default Rate”) computed from the date such
payment of Basic Rent or Additional Rent was due to and including the date of
payment. The term “Prime Rate” shall mean the prime rate of interest published
in the Wall Street Journal or its successor, from time to time.
(v)    Landlord's acceptance of Rent following an Event of Default shall not
waive Landlord's rights regarding such Event of Default. No waiver by Landlord
of any violation or breach of any of the terms contained herein shall waive
Landlord's rights

42
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



regarding any future violation of such term. Landlord's acceptance of any
partial payment of Rent shall not waive Landlord's rights with regard to the
remaining portion of the Rent that is due, regardless of any endorsement or
other statement on any instrument delivered in payment of Rent or any writing
delivered in connection therewith; accordingly, Landlord's acceptance of a
partial payment of Rent shall not constitute an accord and satisfaction of the
full amount of the Rent that is due.
(vi)    Landlord may exercise any and all other rights or remedies now or
hereafter existing at law or in equity or otherwise.
(vii)    Whether or not Landlord elects to terminate this Lease pursuant to
clause (i) above, Landlord may enter the Leased Premises and take any actions
necessary to perform any of Tenant's obligations under this Lease that Tenant
has failed to perform, all at Tenant's cost and expense.
(c)    In the event of any termination of this Lease by reason of the occurrence
of an Event of Default, Tenant shall pay to Landlord Basic Rent, Additional Rent
and all other sums required to be paid by Tenant to and including the date of
such termination and, thereafter, Tenant shall be liable to Landlord for and
shall pay to Landlord on demand as damages: (i) the amount of Basic Rent,
Additional Rent, and all other sums which would have been payable under this
Lease by Tenant in the absence of such termination, less (ii) the then present
fair rental value of the Leased Premises.
(d)    In the event of any repossession of any of the Leased Premises by reason
of the occurrence of an Event of Default, without Landlord's termination of this
Lease, Tenant shall pay to Landlord Basic Rent, Additional Rent and all other
sums required to be paid by Tenant to and including the date of such
repossession and, thereafter, Tenant shall, until the end of what would have
been the Term in the absence of such repossession, and whether or not any of the
Leased Premises shall have been relet, be liable to Landlord for and shall
continue to pay to Landlord: (i) Basic Rent, Additional Rent, and all other sums
that become payable under this Lease after the date of such repossession, less
(ii) the net proceeds, if any, of any reletting pursuant to Paragraph
20(b)(iii), after deducting from such proceeds all of Landlord's actual expenses
in connection with such reletting (including all reasonable repossession costs,
brokerage commissions, legal expenses, attorneys' fees, employees' expenses,
costs of Alteration and expenses of preparation for reletting).
(e)    Tenant hereby agrees to be and remain liable for all sums set forth in
Paragraphs 20(b), 20(c) and 20(d), and Landlord may recover such sums from
Tenant and institute and maintain successive actions or legal proceedings
against Tenant for the recovery of such sums. Nothing herein contained shall be
deemed to require Landlord to wait to begin such action or other legal
proceedings until the date when the Term would have expired by limitation had
there been no such Event of Default. Notwithstanding the foregoing, Landlord
shall use commercially reasonable effort to mitigate its damages in accordance
with the Laws of the State of Texas.
(f)    In the event of a default by Landlord under this Lease, Tenant's sole and
exclusive remedy shall be an action at law for damages (excluding consequential,
punitive, and indirect damages), and Tenant shall not be entitled to terminate
this Lease, abate, “off-set” or

43
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



deduct from Basic Rent, or exercise any legal or equitable remedy that would
result in a termination of this Lease or abatement or “off-set” of or deduction
from the Basic Rent. TENANT HEREBY WAIVES ANY STATUTORY RIGHTS OTHERWISE
APPLICABLE UNDER SECTION 91.004(b) OF THE TEXAS PROPERTY CODE, AS SUCH SECTION
NOW EXISTS OR AS SAME MAY BE HEREAFTER AMENDED OR SUCCEEDED.
21.    Additional Rights of Landlord and Tenant.
(a)    No right or remedy conferred upon or reserved to Landlord in this Lease
or available to Landlord at law or in equity is intended to be exclusive of any
other right or remedy; and each and every right and remedy shall be cumulative
and in addition to any other right or remedy contained in this Lease or
available at law or in equity. No delay or failure by Landlord or Tenant to
enforce its rights under this Lease shall be construed as a waiver, modification
or relinquishment thereof. In addition to the other remedies provided in this
Lease, Landlord shall be entitled, to the extent permitted by applicable Law, to
injunctive relief in case of the violation or attempted or threatened violation
of any of the provisions of this Lease, or to specific performance of any of the
provisions of this Lease.
(b)    Tenant hereby waives and surrenders for itself and all those claiming
under it, including creditors of all kinds, any right and privilege which it or
any of them may have under any present or future Law to redeem any of the Leased
Premises or to have a continuance of this Lease after termination of this Lease
or of Tenant's right of occupancy or possession pursuant to any court order or
any provision hereof.
(c)    Landlord hereby waives any right to execute or levy upon Trade Fixtures
or any property of Tenant and any Landlord's lien or similar lien upon Trade
Fixtures and any other property of Tenant regardless of whether such lien is
created or otherwise. Landlord agrees at the request of Tenant, to execute a
waiver of any Landlord's or similar lien for the benefit of any present or
future holder of a security interest in or lessor of any of Trade Fixtures or
any other personal property of Tenant.
(d)    Landlord acknowledges and agrees in the future to acknowledge (in a
written form reasonably satisfactory to Tenant) to such persons and entities at
such times and for such purposes as Tenant may reasonably request that the Trade
Fixtures are Tenant's property and not part of the Improvements (to the extent
the same can be removed without material damage to the Improvements) or
otherwise subject to the terms of this Lease.
(e)    Each of Tenant and Landlord (herein called “Paying Party”) agrees to pay
to the other party (herein called “Demanding Party”) any and all reasonable
attorneys' fees and other reasonable costs and expenses incurred by the
Demanding Party in connection with any litigation or other action instituted to
interpret the provisions of this Lease or to enforce the obligations of the
either party under this Lease, to the extent that the Demanding Party has
prevailed in any such litigation or other action. Any amount payable by Tenant
to Landlord pursuant to this Paragraph 21(e) shall be due and payable by Tenant
to Landlord as Additional Rent. No sum payable by Landlord to Tenant under this
Paragraph 21(e) will be payable or recoverable from any sums pledged or assigned
(or intended to have been pledged or assigned) by Landlord to Lender, Tenant's
right to recover such sums from Landlord being subordinate to

44
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



the rights of Lender, such sums only being recoverable after payment to Lender
in full of the indebtedness secured by the Mortgage.
22.    Notices.
All notices, demands, requests, consents, approvals, offers, statements and
other instruments or communications required or permitted to be given pursuant
to the provisions of this Lease (collectively “Notice” or “Notices”) shall be in
writing and shall be deemed to have been given for all purposes (i) three (3)
days after having been sent by United States certified mail, return receipt
requested, postage prepaid, addressed to the other party at its address as
stated below, (ii) on the same day, if sent by facsimile on a business day at or
prior to 5:00 p.m. in the receiving local, or on the next business day, if sent
by facsimile on a non-business day or on a business day after 5:00 p.m. in the
receiving local, or (iii) upon receipt if sent by Federal Express, United Parcel
or other nationally recognized overnight, air courier service or, if such Notice
is returned undeliverable, on the date which is one (1) business day after
having been sent via such service.
To the Addresses stated below:


If to Landlord:


Southlake Texas Medical Development, L.P.
5400 North Dallas Parkway
Frisco, Texas 75034
Attention: Jim Williams, Jr. and Jessica E. Schwarz-Zik
Fax: 214-618-3830


If to Tenant:


Forest Park Medical Center at Southlake, LLC
c/o Vibrant Healthcare Southlake Holdings, LLC
12222 North Central Expressway, Suite 440
Dallas, Texas 75243
Attn: Mac Burt
Fax: 469-624-5786


If any Lender shall have advised Tenant by Notice in the manner aforesaid that
it is the holder of a Mortgage and states in the Notice its address for the
receipt of Notices, then simultaneously with the giving of any Notice by Tenant
to Landlord, Tenant shall send a copy of such Notice to Lender in the manner
aforesaid. For the purposes of this Paragraph 22, any party may change its
address or fax number by giving ten (10) days’ notice to the other party in the
manner provided above. Any Notice may be given on behalf of any party by its
counsel.
23.    Estoppel Certificates.
Landlord and Tenant shall at any time and from time to time, upon not less than
ten (10) days prior written request by the other, execute, acknowledge and
deliver to the other a statement in writing, certifying (i) that this Lease is
unmodified and in full effect (or, if there have been modifications, that this
Lease is in full effect as modified, setting forth such modifications), (ii) the
current Basic Rent and Additional Rent and the dates to which

45
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



they have been paid, (iii) that to the knowledge of the signer of such
certificate, Landlord is not in material default under this Lease and no
circumstance exists which with the giving of notice or passage of time or both
would constitute such a material default by Landlord, and no Event of Default
(or circumstance which with the giving of notice or passage of time, or both
would constitute an Event of Default) by Tenant exists (except, in each case, if
such defaults exists, specifying such defaults, and the actions required to cure
same), (iv) the remaining Term hereof, (v) with respect to a certificate signed
on behalf of Tenant, that to the knowledge of the signer of such certificate,
there are no proceedings pending or threatened against Tenant before or by any
court or administrative agency which if adversely decided would materially and
adversely affect the financial condition and operations of Tenant or if any such
proceedings are pending or threatened to said signer's knowledge, specifying and
describing the same, (vi) with respect to a certificate signed on behalf of
Tenant, that Tenant has no defense, set-off, or counterclaim to its obligation
to pay rent and other amounts required under this Lease, and (vii) such other
matters as may reasonably be requested by the party requesting the certificate.
It is intended that any such statements may be relied upon by Landlord, Tenant,
Lender, any other recipient of such statements, or their respective assignees,
or by any prospective purchaser, assignee or subtenant of the Leased Premises.
24.    Surrender and Holding Over.
Upon the expiration or earlier termination of this Lease, Tenant shall peaceably
leave and surrender the Leased Premises (except as to any portion thereof with
respect to which this Lease has previously terminated) to Landlord in broom
clean condition, and otherwise in the same condition in which the Leased
Premises were originally received from Landlord on the Commencement Date, except
as repaired, rebuilt, restored, altered, replaced or added to as permitted or
required by any provision of this Lease, and except for ordinary wear and tear.
Tenant shall remove from the Leased Premises on or prior to such expiration or
earlier termination the Trade Fixtures and personal property which is owned by
Tenant or third parties other than Landlord, and Tenant at its expense shall, on
or prior to such expiration or earlier termination, repair any damage caused by
such removal. Trade Fixtures and personal property not so removed at the end of
the Term or within thirty (30) days after the earlier termination of the Term
for any reason whatsoever shall become the property of Landlord, and Landlord
may thereafter cause such property to be removed from the Leased Premises. The
cost of removing and disposing of such property and repairing any damage to any
of the Leased Premises caused by such removal shall be borne by Tenant. Landlord
shall not in any manner or to any extent be obligated to reimburse Tenant for
any property which becomes the property of Landlord as a result of such
expiration or earlier termination.
(a)    Any holding over by Tenant of the Leased Premises after the expiration or
earlier termination of the Term of this Lease or any extensions thereof, whether
with or without the consent of Landlord, shall operate and be construed as
tenancy from month to month only, at one hundred fifty percent (150%) of the
Basic Rent reserved herein and upon the same terms and conditions as contained
in this Lease (except that Tenant shall have no further right or option to renew
or extend the Term).
25.    No Merger of Title.
There shall be no merger of this Lease nor of the leasehold estate created by
this Lease with the fee estate in or ownership of any of the Leased Premises by
reason of the fact that the same person, corporation, firm or other entity may
acquire or hold or own, directly or indirectly, (a) this Lease or the leasehold
estate created by this Lease or an interest in this Lease or in such leasehold
estate and (b) the fee estate or ownership of any of the Leased

46
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



Premises or any interest in such fee estate or ownership. No such merger shall
occur unless and until all persons, corporations, firms and other entities
having any interest in (i) this Lease or the leasehold estate created by this
Lease and (ii) the fee estate in or ownership of the Leased Premises or any part
thereof sought to be merged shall join in a written instrument effecting such
merger and shall duly record the same.
26.    Definition of Landlord.
(a)    Anything contained herein to the contrary notwithstanding, any claim
based on or in respect of any liability of Landlord under this Lease shall be
enforced only against the Landlord's interest in the Leased Premises and shall
not be enforced against the Landlord individually or personally (except to the
extent that it is necessary to name Landlord as a defendant in an action for
equitable relief).
(b)    The term “Landlord” as used in this Lease so far as covenants or
obligations on the part of Landlord are concerned, shall be limited to mean and
include only the fee owner or owners of the Leased Premises at the time in
question, and in the event of any transfer or transfers of the title of the
Leased Premises, the Landlord herein named (and in case of any subsequent
transfers or conveyances, the then grantor) shall be automatically freed and
relieved from and after the date of such transfer and conveyance of all personal
liability as respects the performance of any covenants or obligations on the
part of Landlord contained in this Lease thereafter to be performed.
27.    Environmental and ADA Covenants and Indemnities.
(a)    After the Commencement Date, Tenant will not use or permit the Leased
Premises to be used in violation of any Environmental Laws. Tenant assumes sole
and full responsibility for, and will remedy at its cost, all such violations,
provided, that Tenant must first obtain Landlord's written approval of any
remedial actions, which approval shall not be unreasonably withheld. Tenant will
not use, generate, release, store, treat, dispose of, or otherwise deposit, in,
on, under or about the Leased Premises, any Hazardous Substances in violation of
Environmental Laws, nor will Tenant permit or allow any third party to do so,
without Landlord's prior written consent. Landlord's election to conduct
inspections of the Leased Premises based on a Hazardous Condition is not
approval of Tenant's use of the Leased Premises or any activities conducted
thereon, and is not an assumption by Landlord of any responsibility regarding
Tenant's use of the Leased Premises or Hazardous Substances. Tenant's compliance
with the terms of this Paragraph 27 and with all Environmental Laws is at
Tenant's sole cost. Tenant will supply Landlord with historical and operational
information regarding the Leased Premises during the Term, including without
limitation, all reports required to be filed with governmental agencies, as may
be reasonably requested by Landlord to facilitate site assessment, and will make
available for meetings with Landlord or Landlord's agents, appropriate personnel
having knowledge of such matters. If Tenant fails to comply with the provisions
of this Paragraph 27, or if Landlord receives notice or information asserting
the existence of any Hazardous Substances in violation of Environmental Laws or
a Hazardous Condition, Landlord has the right, but not the obligation, without
in any way limiting Landlord's other rights and remedies, to enter upon the
Leased Premises and/or to take such other actions Landlord deems necessary or
advisable to inspect, monitor, clean up, remove, resolve, or minimize the impact
of any Hazardous Substances or Hazardous Condition on or affecting the

47
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



Leased Premises. Tenant shall pay to Landlord on demand as Additional Rent all
reasonable costs and expenses paid or incurred by Landlord in the exercise of
any such rights. Tenant will notify Landlord in writing, promptly upon the
discovery, notice (from a governmental authority or other entity) or reasonable
grounds to suspect, by Tenant, Tenant's agents, its successors or assigns the
presence in the Leased Premises of any Hazardous Substances or Hazardous
Conditions that result in a violation of or could reasonably be expected to
violate this Paragraph 27, together with a full description thereof. If Tenant
knows, or has reasonable cause to believe, that a Hazardous Substance, or a
Hazardous Condition arising or resulting from same, has come to be located in,
on, under or about the Leased Premises, other than as previously consented to by
Landlord or which is not in violation of the provisions of this Lease, Tenant
shall promptly give written notice of such fact to Landlord. Tenant shall also
promptly give Landlord a true copy of any statement, report, notice,
registration, application, permit, business plan, license, claim, action or
proceedings given to, or removed from, any governmental discharge of, or
exposure to, any Hazardous Substance or Medical Waste or contamination in, on,
or about the Leased Premises. Breach of this Paragraph 27 by Tenant is an Event
of Default under this Lease.
(b)    In the event that any Remedial Action with respect to any Hazardous
Conditions is required under any Environmental Laws, by any judicial order, or
by any governmental entity, or in order to comply with the terms, covenants and
conditions of this Lease or of any other agreements affecting the Leased
Premises, Tenant will promptly perform or cause to be performed the Remedial
Action in compliance with such Law, regulation, order or agreement. The Remedial
Action will be deemed to be complete when the presence of any and all Hazardous
Conditions have been eliminated or, where complete elimination is not possible
or practicable, when such Remedial Action has been undertaken that meets the
approval of Landlord in its sole discretion. All Remedial Action (other than
payment of money) will be performed by one or more contractors, selected by
Tenant with Landlord's right of approval, not to be unreasonably withheld, and
under the supervision of a consulting environmental engineer selected by Tenant
with Landlord's right of approval, not to be unreasonably withheld. All costs
and expenses of such Remedial Action will be paid by Tenant, including without
limitation the charges of such contractor(s) and the consulting environmental
engineer, and Landlord's and Lender's reasonable attorneys' fees and costs
incurred in connection with monitoring or review of such Remedial Action. All
proposed Remedial Action work will be submitted to Landlord for its prior
approval, not to be unreasonably withheld. Tenant shall promptly provide
Landlord with all written communication and documentation created by Tenant or
on its behalf respecting the Remedial Action, including without limitation,
reports, orders, data, work plans, and agency correspondence. If Tenant fails to
timely commence, or cause to be commenced, or fails to diligently prosecute to
completion, such Remedial Action, Landlord or Lender may, but will not be
required or have any obligation hereunder to, cause such Remedial Action to be
performed, and all costs and expenses thereof, or incurred in connection
therewith, will thereupon constitute Environmental Claims. All such
Environmental Claims will be due and payable by Tenant upon demand therefor by
Landlord or Lender.
(c)    TENANT FURTHER AGREES TO PROTECT, INDEMNIFY, SAVE HARMLESS AND DEFEND
(USING COUNSEL SATISFACTORY TO LANDLORD, OR LANDLORD MAY ELECT TO DEFEND ITSELF
AT TENANT'S EXPENSE) LANDLORD AND LENDER AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, MANAGERS, SHAREHOLDERS, PARTNERS, MEMBERS AND EMPLOYEES, IF ANY, FROM
AND

48
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



AGAINST ALL LIABILITIES, OBLIGATIONS, CLAIMS, DAMAGES, PENALTIES, CAUSES OF
ACTION, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS'
FEES AND EXPENSES) ARISING OUT OF OR RELATED IN ANY WAY TO (X) THE EXISTENCE OF
HAZARDOUS SUBSTANCES OR HAZARDOUS CONDITIONS ON OR ABOUT THE LEASED PREMISES AND
(Y) ANY ACTION OR OMISSION OF TENANT, ITS AGENTS OR EMPLOYEES, WHICH CONSTITUTES
A VIOLATION OR ALLEGED VIOLATION OF ANY ENVIRONMENTAL LAW; provided, however,
that the foregoing indemnification shall not be deemed to include claims,
actions, penalties, costs, liabilities or expenses that arise from (i) any
Hazardous Condition solely to the extent that it is determined by proper
judicial or administrative procedure to have been introduced by Landlord or
Lender to the Leased Premises during any period while Landlord or Lender is in
possession of the Leased Premises to the exclusion of Tenant after an Event of
Default has occurred or after expiration of the Term or earlier termination of
this Lease; (ii) any Hazardous Condition solely to the extent that it is
determined by proper judicial or administrative procedure to have been
introduced to the Leased Premises by Landlord during the Term of this Lease; or
(iii) any Hazardous Condition solely to the extent that it is determined by
proper judicial or administrative procedure to have been introduced to the
Leased Premises prior to the Term of this Lease.
(d)    Notwithstanding any provision of this Lease to the contrary, if Tenant
wishes to contest or cause to be contested, the application, interpretation or
validity of any Environmental Laws or any agreement requiring any Remedial
Action, it may do so only in strict compliance with the provisions of Paragraph
19 hereof and, in addition, prior to any delay in full compliance with any
Environmental Laws or any Remedial Action requirement on the basis of a good
faith contest of such requirement, Tenant will have taken such steps as may be
necessary to prevent or, with Landlord's prior written consent, mitigate any
continuing occurrence, migration or exacerbation of any existing or suspected
Hazardous Condition giving rise to the contested Remedial Action requirement.
(e)    The foregoing provisions are in addition to and not in limitation of any
other indemnification obligations of Tenant under this Lease and shall survive
the expiration or earlier termination of this Lease.
(f)    Tenant will not install any underground storage tank at the Leased
Premises without specific, prior written approval from the Landlord (which may
be withheld or conditioned in Landlord's sole discretion). Tenant will not store
combustible or flammable materials on the Leased Premises in violation of any
Legal Requirements.
(g)    During the Term, Tenant, at its sole cost and expense, will observe and
comply promptly with all present and further requirements of the American with
Disabilities Act of 1990 (together with all rules and regulations adopted
thereunder, the “ADA”) and the Texas Architectural Barriers Act (together with
rules and regulations adopted thereunder, the “Texas Act”). All plans in the
Leased Premises contemplated by Tenant to comply with the ADA or Texas Act shall
first be submitted by Tenant to Landlord for prior written approval, which
approval shall not be unreasonably withheld, delayed or conditioned. TENANT
INDEMNIFIES LANDLORD AND LENDER, AND THEIR RESPECTIVE AFFILIATES, AGENTS,
OFFICERS, EMPLOYEES AND CONTRACTORS, FOR ALL COSTS, LIABILITIES AND CAUSES OF
ACTION OCCURRING OR ARISING AS A RESULT OF TENANT'S

49
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



FAILURE TO COMPLY WITH ADA AND THE TEXAS ACT OR AS A RESULT OF ANY VIOLATION OF
ADA OR THE TEXAS ACT BY TENANT OR TENANT'S AGENTS, AND TENANT WILL DEFEND
LANDLORD AND LENDER, AND THEIR RESPECTIVE AFFILIATES, AGENTS, OFFICERS,
EMPLOYEES AND CONTRACTORS, AGAINST ALL SUCH COSTS, LIABILITIES AND CAUSES OF
ACTION. LANDLORD INDEMNIFIES TENANT, ITS AFFILIATES, AGENTS, OFFICERS, EMPLOYEES
AND CONTRACTORS, FOR ALL COSTS, LIABILITIES AND CAUSES OF ACTION OCCURRING OR
ARISING AS A RESULT OF LANDLORD'S FAILURE TO INSTALL THE IMPROVEMENTS IN
ACCORDANCE WITH THE PLANS AND SPECIFICATIONS AND SUCH FAILURE RESULTS IN
NON-COMPLIANCE WITH THE ADA AND THE TEXAS ACT IN EFFECT AT THE TIME OF DESIGN
AND INSTALLATION, AND LANDLORD WILL DEFEND TENANT, ITS AFFILIATES, AGENTS,
OFFICERS, EMPLOYEES AND CONTRACTORS, AGAINST ALL SUCH COSTS, LIABILITIES AND
CAUSES OF ACTION INCURRED OR BROUGHT WITHIN FIVE (5) YEARS FOLLOWING THE
COMMENCEMENT DATE.
(h)    At Tenant's sole liability, risk, cost and expense, Tenant shall provide
proper receptacles and containers for all Medical Waste and shall make such
arrangements for the disposal of all Medical Waste as shall be necessary, proper
and/or required for the health and safety of patients and other invitees at the
Leased Premises. All such disposal shall be in strict compliance with applicable
laws and regulations. Landlord may, but shall not be obligated to, review and
approve such arrangements, but no such review or approval shall impose any
liability on Landlord with respect to such disposal. Landlord assumes no duty,
obligation or liability with respect to any Medical Waste.
28.    Entry by Landlord.
Landlord and its authorized representatives shall have the right upon reasonable
notice (which shall not be less than two (2) days except in the case of
emergency), which notice may be given orally or in writing (including by email),
to enter the Leased Premises at all reasonable business hours (and at all other
times in the event of an emergency): (a) for the purpose of inspecting the same
or for the purpose of doing any work under Paragraph 12(c), and may take all
such action thereon as may be necessary or appropriate for any such purpose (but
nothing contained in this Lease or otherwise shall create or imply any duty upon
the part of Landlord to make any such inspection or do any such work), and (b)
for the purpose of showing the Leased Premises to prospective purchasers and
mortgagees and, at any time within twelve (12) months prior to the expiration of
the Term of this Lease for the purpose of showing the same to prospective
tenants. For each of these purposes, Landlord may at all times have and retain a
key with which to unlock all of the doors, in, upon or about the Leased
Premises, excluding Tenant's vaults and safes and areas restricted by law such
as areas of the pharmacy which are required to be locked and monitored. No such
entry shall constitute an eviction of Tenant, entitle Tenant to an abatement of
Rent or to terminate this Lease, or otherwise release Tenant from any of
Tenant's obligations under this Lease, but any such entry shall be done by
Landlord in such reasonable manner as to minimize any disruption of Tenant's
business operation. Notwithstanding anything herein to the contrary, any entry
by Landlord into any portion of the Leased Premises must comply in all respects
with the Health Insurance Portability and Accountability Act (“HIPAA”) and such
persons may be accompanied by a Tenant representative if requested by Tenant.
29.    No Usury.
The intention of the parties being to conform strictly to the applicable usury
Laws, whenever any provision herein provides for payment by Tenant to Landlord
of

50
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



interest at a rate in excess of the maximum legal rate permitted to be charged,
such rate herein provided to be paid shall be deemed reduced to such maximum
legal rate.
30.    Separability.
Each and every covenant and agreement contained in this Lease is, and shall be
construed to be, a separate and independent covenant and agreement, and the
breach of any such covenant or agreement by Landlord shall not discharge or
relieve Tenant from its obligation to perform any of Tenant's covenants and
agreements under this Lease. If any term or provision of this Lease or the
application thereof to any provision of this Lease or the application thereof to
any person or circumstances shall to any extent be invalid and unenforceable,
the remainder of this Lease, or the application of such term or provision to
persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Lease shall be valid and shall be enforced to the extent permitted by Law.
31.    Miscellaneous.
(a)    The paragraph headings in this Lease are used only for convenience in
finding the subject matters and are not part of this Lease or to be used in
determining the intent of the parties or otherwise interpreting this Lease.
(b)    As used in this Lease the singular shall include the plural as the
context requires and the following words and phrases shall have the following
meanings: (i) “including,” shall mean “including but not limited to”; (ii)
“provisions” shall mean “provisions, terms, agreements, covenants and/or
conditions”; (iii) “lien” shall mean “lien, charge, encumbrance, title retention
agreement, pledge, security interest, mortgage and/or deed of trust”; and (iv)
“obligation” shall mean “obligation, duty, agreement, liability, covenant or
condition”.
(c)    Any act which Landlord is permitted to perform under this Lease may be
performed at any time and from time to time by Landlord or any person or entity
designated by Landlord. Any act which Tenant is required to perform under this
Lease shall be performed at Tenant's sole cost and expense.
(d)    This Lease may be modified, amended, discharged or waived only by an
agreement in writing signed by the party against whom enforcement of any such
modification, amendment, discharge or waiver is sought.
(e)    The covenants of this Lease shall run with the Land and bind Tenant and
all successors and permitted assigns of Tenant, and shall inure to the benefit
of and bind Landlord, its successors and assigns.
(f)    This Lease may be simultaneously executed in several counterparts, each
of which when so executed and delivered shall constitute an original, fully
enforceable counterpart for all purposes.
(g)    This Lease shall be governed by and construed according to the Laws of
the State.

51
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



(h)    All Exhibits attached to this Lease are by reference incorporated into
and form a part of this Lease.
(i)    Wherever the consent or approval of Landlord or Tenant is required
hereunder, Landlord and Tenant agree that it will not unreasonably withhold or
delay such consent or approval, unless otherwise expressly stated herein.
(j)    This Lease, together with the Exhibits hereto and such other documents as
are contemplated hereunder, constitutes the entire agreement of the parties with
respect to the leasing of the Leased Premises, and all prior or contemporaneous
oral understandings, agreements or negotiations related to such subject matter
are merged into this Lease.
(k)    Both Landlord and Tenant have had the opportunity to be represented by
counsel in connection with this Lease, and the provisions of this Lease have
been freely and fairly negotiated. Consequently, all provisions of this Lease
shall be interpreted according to their fair meaning and shall not be strictly
construed against any party.
(l)    Time is of the essence of this Lease and each provision hereof in which
time of performance is established.
(m)    Landlord and Tenant hereby each acknowledge and agree that they are
knowledgeable and experienced in commercial transactions and further hereby
acknowledge and agree that the provisions of this Lease for determining charges
and amounts payable by Tenant are commercially reasonable and valid even though
such methods may not state precise mathematical formulae for determining such
charges. ACCORDINGLY, TENANT HEREBY VOLUNTARILY AND KNOWINGLY WAIVES ALL RIGHTS
AND BENEFITS TO WHICH TENANT MAY BE ENTITLED UNDER SECTION 93.012 OF THE TEXAS
PROPERTY CODE, AS SUCH SECTION NOW EXISTS OR AS SAME MAY BE HEREAFTER AMENDED OR
SUCCEEDED.
32.    Lease Guaranty.
As a condition precedent to effectiveness of this Lease, Tenant shall deliver to
Landlord a guaranty, in the form attached hereto as Exhibit D, executed by each
owner of Class A units of membership interest in Tenant. Thereafter, Tenant
shall cause such guaranty to be maintained in full force and effect in
accordance with its terms.
33.    Financial Statements.
Tenant agrees it shall deliver to Landlord, within thirty (30) days of
Landlord's request (which Landlord may make no more than quarterly per calendar
year, unless any Lender requires financial statements more frequently), a
complete and current set of financial statements for Tenant and its physician
members/partners. The financial statements shall be in the same form and
substance as those delivered to Landlord and Lender in connection with the
initial financing of the Lease transaction.
34.    Tenant's Representations and Warranties.
Tenant hereby represents and warrants to Landlord and Lender as follows:
(a)    Tenant is duly organized, validly existing and in good standing under the
laws of the State and has full power, authority and legal right to execute and
deliver and to perform and observe its obligations under this Lease.

52
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



(b)    This Lease has been duly authorized, executed and delivered by Tenant,
and constitutes and will constitute the valid and binding obligations of Tenant
enforceable against Tenant in accordance with its terms, except as such
enforceability may be limited by bankruptcy and insolvency Laws, other Laws
affecting creditors rights generally, and general principles of equity.
(c)    The execution and delivery of this Lease by Tenant and compliance by
Tenant with the provisions hereof will not result in a breach or violation of
(i) any Legal Requirement applicable to Tenant now in effect; (ii) the
organizational documents of Tenant; (iii) any judgment, order or decree of any
governmental authority binding upon Tenant; or (iv) any agreement or instrument
to which Tenant is a party or by which Tenant or its assets are bound.
(d)    Tenant has not had any contact or dealings with any real estate broker or
other third party which would give rise to the payment of any fee or brokerage
commission in connection with this Lease, and Tenant shall indemnify, defend,
and hold harmless Landlord from and against any liability with respect to any
fee or brokerage commission arising out of any inaccuracy of the foregoing
warranty.
35.    Parking.
Landlord and Tenant acknowledge that the Parking Structure is part of the Leased
Premises and shall be under the control of Tenant during the Term. Tenant may
designate a manager to oversee the operation of the Parking Structure during the
Term. Tenant hereby grants Landlord and its successors and assigns a license to
provide access to the Parking Structure to Landlord's tenants in the adjacent
medical office building and their subtenants, customers, patients, employees,
agents, contractors and invitees. Tenant shall provide Landlord, its tenants in
the adjacent medical office building and their subtenants, customers, patients,
employees, agents, contractors and invitees, access to a sufficient number of
spaces in the Parking Structure to comply with applicable codes and ordinances.
Tenant shall have the right to determine the charges for the use of the Parking
Structure by all such persons, as well as Tenant's customers, patients,
employees, agents, contractors and invitees, and any other person or entity that
uses the Parking Structure, and if Tenant decides to impose such parking
charges, those charges shall be at market rates. All such parking charges shall
belong to Tenant during the Term, and any such parking charges collected by
Landlord during the Term shall be promptly remitted to Tenant. Tenant shall also
have the right to adopt reasonable traffic, security, safety, and other rules
and regulations with respect to the use of the Parking Structure, and Tenant (or
its designated manager) shall use commercially reasonable efforts to enforce
such rules and regulations in connection with the use of the Parking Structure.
36.    Construction Loan Covenants.
Tenant acknowledges that the loan documents evidencing Landlord's financing for
the Building and other Improvements to be constructed on the Land (the
“Construction Loan”) may contain certain covenants based on Tenant's financial
condition, business, and operations (“Tenant's Loan Covenants”). Tenant
acknowledges that it has received, reviewed, and approved Tenant's Loan
Covenants set forth in the Loan Agreement and the other Construction Loan
documents. Tenant understands that the violation of any of Tenant's Loan
Covenants may result in a default by Landlord under the Loan Agreement.
Accordingly, Tenant agrees, for the benefit of Landlord, to comply with Tenant's
Loan Covenants throughout the term of the Construction Loan, including any
amendments, renewals, or modifications thereof.

53
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



37.    Exhibits.
All exhibits and attachments attached hereto are incorporated herein by this
reference.
Exhibit A    Description of the Land
Exhibit A-1    Site Plan
Exhibit B    Basic Terms
Exhibit C    Form of Commencement Date Letter
Exhibit D    Form of Guaranty
Exhibit E    Project Costs Budget
Schedule 4(a)    List of Plans and Specifications
 
[Remainder of page intentionally left blank]
 



54
Lease Agreement for Forest Park
Medical Center at Southlake

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have caused this instrument to be
executed under seal as of the day and year first above written.            
LANDLORD:
SOUTHLAKE TEXAS MEDICAL
DEVELOPMENT, L.P.,
a Texas limited partnership


                    
By: Southlake Texas MEdical Development GP,
        L.L.C., a Texas limited liability company, its
        General Partner
 
        By:   /s/ Jim Williams, Jr.
                      Jim Williams, Jr.
                      Manager
 
         By:   /s/ Richard Toussaint, MD
                       Richard Toussaint, MD
                       Manager





TENANT:


FOREST PARK MEDICAL CENTER AT SOUTHLAKE, LLC, a Texas limited liability company


    
By: FOREST PARK MEDICAL CENTER AT
        SOUTHLAKE, LLC, a Texas limited liability
        company
 
       By: Vibrant Healthcare Southlake Holdings, LLC,
              a Texas limited liability company,
              its Managing Member
 
         By:   /s/ Wilton M. Burt               
                       Wilton M. Burt
                       Manager










Signature Page
Lease Agreement for Forest Park
Medical Center at Southlake